Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 1 of 57




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

PAUL A. CIMINO,                    )
                                   )
          Plaintiff,               )
                                   )         CV No. 13-907
       vs.                         )         Washington, D.C.
                                   )         September 13, 2019
INTERNATIONAL BUSINESS             )         11:20 a.m.
MACHINES CORPORATION,              )
                                   )
          Defendant.               )
___________________________________)

           TRANSCRIPT OF ORAL ARGUMENT PROCEEDINGS
             BEFORE THE HONORABLE AMIT P. MEHTA
                UNITED STATES DISTRICT JUDGE
APPEARANCES:
For the Plaintiff:               Louis E. Dolan, Jr.
                                 William E. Evans
                                 NIXON PEABODY LLP
                                 799 Ninth Street, NW
                                 Suite 500
                                 Washington, D.C. 20001
                                 (202) 585-8000
                                 ldolan@nixonpeabody.com

For the Defendant:               Catherine E. Stetson
                                 Jonathan L. Diesenhaus
                                 Robert L. Toll
                                 HOGAN LOVELLS US LLP
                                 555 Thirteenth Street, NW
                                 Washington, D.C. 20004
                                 (202) 637-5491
                                 cate.stetson@hoganlovells.com




                    WilliamPZaremba@gmail.com
Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 2 of 57




APPEARANCES CONTINUED
Court Reporter:                  William P. Zaremba
                                 Registered Merit Reporter
                                 Certified Realtime Reporter
                                 Official Court Reporter
                                 U.S. Courthouse
                                 333 Constitution Avenue, NW
                                 Room 6511
                                 Washington, D.C. 20001
                                 (202) 354-3249
Proceedings recorded by mechanical stenography; transcript
produced by computer-aided transcription




                   WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 3 of 57

                                                                           3

1                         P R O C E E D I N G S
2              DEPUTY CLERK:     All rise.   The Honorable Amit P.

3    Mehta presiding.   Please be seated and come to order.

4              THE COURT:    Please be seated, everyone.

5              DEPUTY CLERK:     Your Honor, this is Civil Action

6    13-907, Paul A. Cimino versus the International Business

7    Machines Corporation.

8              Would counsel please approach the lectern and

9    state your appearances for the record.

10             MR. DOLAN:    Good morning, Your Honor.       My name is

11   Louis Dolan on behalf of the Relator, Paul Cimino.         I'm with

12   the law firm of Nixon Peabody in Washington, D.C.

13             Seated at counsel table with me is Mr. Cimino, the

14   plaintiff in the case, and my colleague, Will Evans.

15             THE COURT:    Mr. Dolan, good morning.

16             Counsel, good morning.

17             Mr. Cimino, good morning.       Welcome.

18             MS. STETSON:    Good morning, Your Honor.

19   Cate Stetson from the law firm of Hogan Lovells representing

20   IBM.

21             And with me at counsel table, I have Rob Toll and

22   Jonathan Diesenhaus, both of my firm.

23             THE COURT:    Ms. Stetson, welcome.

24             Good morning, everyone.

25             Thank you, all.     Sorry we're starting a little

                        WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 4 of 57

                                                                      4

1    late; my morning matters went a little longer than expected,

2    so thank you for your patience.

3              Okay.   So we're here on the motion to dismiss

4    filed by IBM.

5              So, Ms. Stetson, we'll hear from you.

6              MS. STETSON:    Thank you, Your Honor.

7              There are multiple grounds, of course, that we've

8    articulated in our motion to dismiss, but I want to begin

9    with what, I think, are the two fundamental flaws in the

10   plaintiff's complaint, and those have to do with materiality

11   and causation.

12             And when we're examining these two things, I'd

13   like you to bear in mind two different principles or

14   standards; one of them is, materiality is a demanding

15   standard, that's the Escobar rule; and the other one is

16   something that Your Honor actually quoted in an opinion you

17   issued a few months ago, which is, when you examine a motion

18   to dismiss, you bring, among other things, your own judicial

19   experience and common sense.

20             So for purposes of materiality and causation, we

21   can -- let's assume a few things, let's assume what the

22   plaintiff calls the two key components of IBM's plan.

23             THE COURT:    Ms. Stetson, before we get into the --

24             MS. STETSON:    Sure.

25             THE COURT:    -- facts as alleged, can I ask you --

                        WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 5 of 57

                                                                      5

1    I'm glad you started with materiality and causation, because

2    it's the first question I have, and that is, what's the

3    relationship, in your view, between those two elements for

4    fraud in the inducement theory under the FTCA?        Are they

5    essentially one and the same or are they different in some

6    way in this context?

7              MS. STETSON:    You know, I think, for fraud and the

8    inducement, I think they're very nearly one and the same.

9              There's a case out of this Court, U.S. Ex Rel.

10   Westrick, that, I think, makes a similar point.

11             For other purposes, you see courts talking about

12   materiality in more objective terms, if you're talking about

13   an implied false certification case.

14             But in a case where the core allegation is that

15   IBM fraudulently induced someone to do something, the thing

16   that made the someone do the something has to be both

17   material and the cause of what was done, or at least the

18   substantial cause.

19             THE COURT:    At least my sense is, and maybe

20   plaintiff's counsel disagrees, is that in some sense,

21   causation overtakes the question of materiality with this

22   type of theory under the FTCA; in other words, you can't

23   have causation without materiality, but you could have

24   materiality without causation.

25             MS. STETSON:    I think that is certainly

                        WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 6 of 57

                                                                          6

1    theoretically possible.     Something could be material but yet

2    not be the cause of the action, I think that's right.

3                The way that we described in our brief, I think we

4    start with materiality and move to causation.        But we say in

5    the causation discussion, a lot of this is flawed for the

6    same reason that the materiality argument is flawed.         So

7    both of them, I think, do reflect on each other a fair

8    amount.

9                So when we get down to materiality and

10   causation -- and the few assumptions kind of leading into

11   this are:    IBM duped the IRS into foregoing that last year

12   of its contract; it duped the IRS into acceding to an audit,

13   of course, that was allowed under the contract.

14               Note also, of course, that the IRS rejected twice,

15   once in September of 2012 and once in November 2012, the

16   audit results that we're going to be talking about.

17               So the core allegation when it comes to

18   materiality and causation, I want to turn you to the crux of

19   the complaint, which, I think -- paragraphs 125 to 128.

20               And this is where the Relator alleges that after

21   Adam Kravitz, the person responsible for the IBM contract,

22   went on vacation, IBM went over his head to the Deputy Chief

23   Information Officer of the IRS and presented these allegedly

24   false audit findings to him.     And the Deputy Chief

25   Information Officer, at that meeting, caved and signed a

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 7 of 57

                                                                      7

1    $265 million contract.    Those are the allegations from

2    paragraphs 125 to 128.

3              So you need to make a few --

4              THE COURT:    So is your position -- and -- is your

5    position that essentially those are the only relevant

6    paragraphs in the complaint?

7              I mean, I ask that not -- and I don't mean to be

8    dismissive, but do they need to essentially show or allege,

9    I should say, in this that the decision-maker is the one

10   that was duped and there needs to be actual factual

11   allegations to show that the decision-maker was duped?

12             MS. STETSON:    Yes, I think they do need to have

13   actual factual allegations showing that the decision-maker

14   was duped.

15             And the closest they get, I would say, is

16   paragraph 127 of the amended complaint, which is the one

17   that begins with Chris Schumm --

18             THE COURT:    Right, Mr. Schumm.

19             MS. STETSON:    -- who's at the meeting.

20             THE COURT:    And why doesn't that get them there?

21             I mean, why -- he, at least as I believe -- I

22   think they sort of supplemented it in their opposition to

23   say that he was actually at the meeting, or maybe that

24   actually says that in the complaint.       So perhaps he is a

25   first-person witness to see how the audit played in front of

                        WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 8 of 57

                                                                      8

1    Mr. McGrane, I believe his name is.

2               MS. STETSON:   Yes.

3               But this is the interesting thing about that

4    paragraph.

5               The paragraph does say that Schumm was at the

6    meeting.

7               And, of course, there are additional statements,

8    as you point out, in the opposition.       They're not in the

9    complaint.   And the plaintiffs actually -- the Relators

10   never sought leave to amend it.

11              But what the next part of that paragraph says,

12   I think, is most interesting, which is, during the course of

13   his employment with IBM, Schumm was aware that the IRS was

14   very concerned and scared of the false Deloitte Findings and

15   that those findings were a substantial factor in the IRS's

16   decision to renew the license.      And that's it for detail.

17              And, of course, that flunks multiple tests, not

18   least of them being 9(b).

19              During the course of his employment with IBM, he

20   became aware of this.

21              Who at IRS was scared?     Who at the IRS was

22   concerned?   How did he know that this was a substantial

23   factor?

24              And all you get at the end of that kind of trio of

25   paragraphs is one conclusory paragraph at paragraph 131,

                        WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 9 of 57

                                                                      9

1    which says, "The IRS relied upon these false

2    representations, and they were a substantial factor."

3               THE COURT:   Do you think "substantial factor" is

4    enough to establish causation or does it have to be the

5    but-for cause in this context?

6               MS. STETSON:   I think there may be some

7    conflicting precedence on that, because I've seen both

8    formulations.

9               For these purposes, of course, it was neither, or

10   at least alleged to be neither.

11              But what the complaint says is simply that it was

12   a substantial factor, no more elaboration.

13              THE COURT:   The reason I ask is because what they

14   need to show in this context is "but for," then it seems to

15   me they lose.

16              MS. STETSON:   Oh, I think they would absolutely

17   lose.   They've not even pled "but for," that's correct.

18              THE COURT:   Right.

19              And so let me ask, in terms of the case law,

20   do you have a sense -- can you point to any cases that

21   address that issue as to whether the causation for this type

22   of theory is a but-for factor, or -- excuse me, substantial

23   factor or but-for cause?

24              MS. STETSON:   You know, I would have to go back

25   and consult the cases we cite in the complaint, because

                        WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 10 of 57

                                                                        10

1    I think we essentially accepted their representation at face

2    for purposes of our motion to dismiss and framed it as a

3    substantial cause.    But I would be happy to supplement the

4    record with a letter addressing those but-for cases.

5                THE COURT:   Okay.

6                MS. STETSON:   The other thing that I would point

7    to with respect to whether we call it materiality or

8    causation, of course, is the events after the CETAM was

9    filed.

10               So this CETAM was filed in 2013 and made known to

11   the government, which commenced an investigation.         It was

12   subsequently declined, as the Court knows.

13               But what happened after 2013 was this:       The IRS

14   renewed its contract again and again and again.         And even --

15   and you can see this at page 206 of Exhibit 2 to our motion

16   to dismiss, it even extended the contract into the end of

17   2018; it was originally going to end in 2017.

18               THE COURT:   So how can I make -- how do I weigh

19   that?    What do I make of that fact in this case?       Because at

20   least if I understand the contract correctly, it does have a

21   number of options.    It has a payment plan essentially or a

22   payment scheme, if you will, and it's laid out in the

23   contract.

24               And while it's true that the CETAM action was

25   filed at the start of essentially the renewed contract, or

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 11 of 57

                                                                        11

1    shortly after, I should say, the last payment is made before

2    the government makes a decision not to intervene.

3               And so what inference do I draw from the fact that

4    the government is, during that entire time, investigating.

5    This is not a situation where they were fully aware

6    necessarily of the wrongdoing.       They clearly were on notice

7    of it and didn't reach any firm conclusion, it seems, until

8    after the last payment was made on the contract.

9               MS. STETSON:    Uh-huh.

10              I think, actually, the conclusion is still the

11   same.

12              The terms -- or the general solicitation terms

13   that govern a contract like this -- and you can actually see

14   this at page 191 of the 2012 agreement, which refers to, in

15   turn, contracting regulations that permit the government to

16   terminate for cause.     And one of the ways that the

17   government can terminate for cause is by essentially asking

18   its contracting party to re-affirm that it is performing as

19   expected under the contract.

20              And if the government is currently investigating a

21   claim, IRS was, at the very least, on notice of what is

22   alleged to have been a fraudulent inducement that this

23   contract was essentially void from the very start.

24              If you look at the Third Circuit's -- actually,

25   the First Circuit's opinion from a couple years ago in U.S.

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 12 of 57

                                                                         12

1    ex rel. Petratos, this is a --

2               THE COURT:    I'm sorry, can you state the name of

3    the case again?

4               MS. STETSON:    Sure.    Petratos, P-e-t-r-a-t-o-s.

5               It's a case involving an FDA approval.

6               But I mention it because it was a similar

7    fraudulent inducement challenge going right to the approval

8    of this product.

9               And one of the things that the Court says there is

10   that the reason that we know that these representations that

11   were alleged to have been falsely made weren't material to

12   the approval is that the FDA not only maintained its

13   approval of that product, but it also approved three

14   additional indications.

15              And I think just as in that case, the approval of

16   every single contract year, up through the end of 2018,

17   I think, is quite significant to what we're talking about.

18              THE COURT:    And what inference, if any, do you

19   think is permissible from the government's decision not to

20   intervene in this case?

21              I mean, this wasn't a short investigation.         I'm

22   not giving anything away by saying the government took the

23   investigation seriously based upon the representations they

24   made to me, not just the amount of time.

25              MS. STETSON:    Right.

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 13 of 57

                                                                        13

1               THE COURT:    What inference do you think I can

2    permissibly draw, if any?

3               MS. STETSON:    Well, it's interesting because the

4    two parties in front of you have cited two halves of the

5    same sentence in the same case to the Court.

6               The Relator cites the U.S. ex rel. Head case and

7    says the "U.S.'s declination is not dispositive."         That's

8    the first part of the sentence.

9               We cite you the second part of the sentence --

10              THE COURT:    Right.

11              MS. STETSON:    -- which is, "It's not dispositive,

12   but it does reflect that the government thoroughly

13   investigated and made a decision that this lacks merit."

14              So we concede it's not dispositive, but I do think

15   it's instructive.

16              THE COURT:    And that, in your view, would go to

17   the materiality element ultimately if it was the kind of --

18   if it does play a role, it's on the materiality element?

19              MS. STETSON:    I don't think it's possible to draw

20   a narrow conclusion about what the government found --

21              THE COURT:    Right.

22              MS. STETSON:    -- that was lacking in merit, in a

23   way.

24              We have made arguments kind of across the board

25   that essentially require the Relator to run the table in

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 14 of 57

                                                                        14

1    order to proceed past a motion to dismiss.

2               But I don't think we can assess where the

3    government thought was the part of the complaint that lacked

4    merit.

5               THE COURT:    Right.

6               And do you still take the view that this audit was

7    not a statement of IBM's, and that it wasn't -- that IBM

8    didn't present it as a false statement?        Because there are

9    allegations that IBM did present the numbers.         And, in fact,

10   in the very photographs that you cited, they do allege that

11   IBM presented the numbers, the $90 million number to the

12   IRS.

13              Now, I understand that they didn't draft the

14   audit.   But is it still your position even notwithstanding

15   that allegation?

16              MS. STETSON:    It is our position that -- and the

17   way that the Relator actually sets up his complaint bolsters

18   this -- you know, IBM purportedly needed Deloitte, its

19   captive, its agent, to render this false audit in order to

20   get the false audit statements in front of the IRS.

21              So to the extent that Deloitte was the first

22   entity that met with the IRS, which was early December, IBM

23   followed on after those audit results were presented and

24   made what the Relator alleges was the threat to follow

25   through, unless they entered into a new contract.

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 15 of 57

                                                                       15

1               I still think it's safe to say that the false

2    statement was Deloitte's.

3               And then, of course, we have the entire question

4    about whether Deloitte was an agent or, as they say in their

5    first page of their opposition, a co-conspirator.

6               There are repeated, although conclusory,

7    allegations that Deloitte was IBM's agent.

8               Deloitte, by the way, is the largest professional

9    services firm in the world, I looked it up.

10              If Deloitte was the agent of IBM, by definition,

11   it can't be a co-conspirator, because the intracorporate

12   conspiracy theory covers a corporation and its agents.

13              So if it's an agent, it was not pled beyond the

14   most conclusory statements.      If it's a co-conspirator and an

15   agent, then there's not a conspiracy.

16              If the Court has further questions, I'm happy to

17   answer them or I can stand down.

18              THE COURT:    I may have some more when you stand up

19   for rebuttal, but let me hear from plaintiff's counsel.

20              Thank you, Ms. Stetson.

21              MS. STETSON:    Okay.   Sure.

22              MR. DOLAN:    Thank you.

23              Good morning again.

24              THE COURT:    Good morning.

25              MR. DOLAN:    Your Honor, I'd like to start my

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 16 of 57

                                                                       16

1    presentation this morning with exactly the same place that

2    opposing counsel started her statement with and that

3    Your Honor appropriately inquired into, which is the

4    specific allegations of the conduct of IBM.

5               As you know, one of the assertions in the motion

6    to dismiss is that the audit was falsely placed at IBM's

7    feet and that IBM really had nothing to do with that, and,

8    therefore, we have not -- I have not stated the who, what,

9    when, where, why of the fraud adequately in my complaint.

10              And I'd like to address that, because I think, by

11   addressing that, I address a lot of the arguments, many of

12   the arguments, and put to rest many of the arguments in the

13   opposition, including issues with respect to materiality and

14   causation.

15              So with the Court's indulgence, I would like to

16   refer the Court to my complaint, specifically starting at

17   paragraph 121 which identifies the first document that IBM

18   presented to the IRS.

19              And we identified it specifically as a PowerPoint

20   presentation, with the title "IRS IBM ELA Review Meeting."

21   And we noted for the Court that that was misdated

22   November 29th, 2011, but it's actually a 2012 document.

23              Then, of course, drawing your attention to the

24   exact paragraphs we were speaking of earlier.

25              THE COURT:    So, Mr. Dolan, if I may interrupt you.

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 17 of 57

                                                                       17

1                I mean, I'll accept your premise that IBM did

2    present Deloitte's audit and its results to the IRS.

3    I accept that premise.

4                What I'm interested in is where I started with

5    Ms. Stetson, which is -- first, let me ask your view, as a

6    legal matter, the relationship between materiality and

7    causation in a fraud in the inducement case.

8                MR. DOLAN:   I think that they are certainly

9    related.

10               I think that we have alleged materiality, both

11   from an objective standpoint, $91 million.

12               We said specifically in paragraph 2 --

13               THE COURT:   Well, do you lose if there's not a

14   subjective element here?

15               In other words, materiality is typically an

16   objective inquiry, but this is a fraud in the inducement

17   claim.    And so your allegation is that the IRS entered into

18   the contract, whether it's but for or because of a

19   substantial factor of -- the substantial factor being the

20   audit, the false statements in the audit.

21               Do you not need to allege that that, in fact, is

22   the subjective reason the agency entered into the contract

23   and not that just the rational contract or the rational

24   government agent would be -- find this to be an important

25   fact?    You actually need to allege that, in this case,

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 18 of 57

                                                                       18

1    Mr. McGrane, who apparently made the decision, was so

2    influenced?

3               MR. DOLAN:    I don't believe we need to allege

4    that, but I believe we have alleged that.

5               THE COURT:    Okay.    Why do you think you don't need

6    to allege that?

7               MR. DOLAN:    Because I believe that the standard

8    that comes forth from Escobar, Justice Thomas speaking for

9    the Court, is that "Materiality is a concept that is

10   satisfied if a fact has a natural tendency" --

11              THE COURT:    Right.   But it's not -- that's not a

12   fraud in the inducement claim.       That's an implied false

13   statement --

14              MR. DOLAN:    Yes, that's correct.

15              THE COURT:    -- theory, which is different, right?

16   Because fraud in the inducement is that the co-party, the

17   counterparty to a contract would not have entered into the

18   contract either but for or, let's just say, because of the

19   fraudulent statement or the omission.

20              MR. DOLAN:    Correct.

21              THE COURT:    And so there is a subjective element

22   to it that's different than the other theories, it seems to

23   me.

24              MR. DOLAN:    There is a subjective element to it,

25   I think, and I do believe that we have satisfied that.

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 19 of 57

                                                                       19

1               I think a fair reading of the complaint, at the

2    outset of the complaint, we established that IBM intended to

3    move away from and not review the main contract; and that as

4    a result of the fraudulent conduct and the false statement

5    of savings, if they opted out of the option of the

6    $91 million penalty of -- the penalty would be waived if IBM

7    entered into a new long-term contract -- which it did, by

8    the way, a five-year contract, not this renewal concept that

9    we're talking about.

10              But I think if you look --

11              THE COURT:    Why do you say that?

12              I mean, the contract clearly speaks in terms of

13   option years and payments over the course of time that

14   correspond to option years.

15              It's not a five-year fixed contract, at least

16   that's not how I read it -- I mean, unless -- it is true

17   that it says that the contract starts September 31st [sic]

18   and remains in effect up to December 30th, 2017, unless

19   earlier terminated.

20              So I don't know whether to read this as a straight

21   five-year contract or a single-year contract that's renewed

22   every -- or renewed every four years.

23              MR. DOLAN:    And that well may be an issue of fact

24   for discovery.

25              But as I read the contract, page 207, section 3,

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 20 of 57

                                                                       20

1    "Contract period is amended to add the following:         Effective

2    with this amendment 5, the parties agree to extend the term

3    of the agreement so that it shall remain in effect up to and

4    including June 30, 2018."

5               So in other words, this is effectively what I

6    would characterize as a negative-option contract that --

7               THE COURT:    But is that just for the last year or

8    is -- that covers the last additional year, because the

9    contract that was entered into, I thought, concluded as of

10   December 30th, 2017.

11              MR. DOLAN:    I think that the entirety of the

12   contract, right, was a negative-option contract, by which

13   I mean that it was presented, signed, and also financed --

14   right, that's an important point and that is an allegation

15   in our complaint -- financed by IBM's global finance team as

16   a five-year deal.

17              And that's what the evidence will show in this

18   case:   That this was presented as a five-year deal, it was

19   signed as a five-year deal, it was financed --

20              THE COURT:    So Ms. Stetson's point that the

21   government continued to pay IBM even after you all put them

22   on notice, in your view, is not a relevant fact or is not to

23   be given much weight, because IBM was -- the government was

24   on the hook for five full years no matter what, in your

25   view?

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 21 of 57

                                                                       21

1                MR. DOLAN:   That's correct, the government agreed

2    to a five-year deal, it was financed by IBM, IBM booked it

3    internally as a compliant deal for five years, and IBM

4    financed it for five years as a five-year deal.

5                This was not a deal where the parties went into it

6    expecting that the IRS was going to be able to come out of

7    it in a year.    That just was not the nature of this contract

8    vehicle.

9                So but --

10               THE COURT:   Would you agree the IRS could have

11   gotten out of it if it thought it had been defrauded into

12   entering the contract?

13               MR. DOLAN:   I think the IRS may have had an

14   argument.

15               But whether the IRS was aware of this lawsuit,

16   right, and of these allegations at that time is completely

17   unknown.

18               What is known --

19               THE COURT:   Well, that's not true.

20               I mean, you filed the lawsuit and we know -- well,

21   you filed the lawsuit.     And it's probably fair to assume

22   that the government -- the Department of Justice would have

23   notified the IRS of this lawsuit, alleging you'd been

24   defrauded -- the IRS had been defrauded by $250-plus

25   million.

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 22 of 57

                                                                       22

1               MR. DOLAN:    That is potentially a fair assumption.

2               But the other facts that are alleged in our

3    complaint are that the individual who was responsible for

4    making the determination on this contract, the Chief

5    Information Officer, Jim McGrane, who was identified by name

6    and, therefore, satisfies the who, what, when, where, why

7    piece of the analysis, retired.      He was gone.     He signed

8    this and he left, and that is an allegation in our

9    complaint, and that is, in fact, a fact.

10              THE COURT:    What does that have -- maybe I'm

11   missing -- what does the fact of his retirement have to do

12   with anything?

13              MR. DOLAN:    Because he was not there, right, to

14   criticize and critique, right, the fact that the government,

15   the IRS, was continuing to pay on a contract that they had

16   been fraudulently induced into.

17              So by way of --

18              THE COURT:    Can I ask you a different question?

19              I asked Ms. Stetson this.

20              In terms of whether you have to establish a

21   but-for cause or a substantial factor, you obviously believe

22   it's substantial factor.

23              What case stands for the proposition that

24   causation in this setting is a substantial factor and not

25   but for?

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 23 of 57

                                                                         23

1               MR. DOLAN:    I can't cite a specific case to the

2    Court.   I can certainly provide authority on that topic if

3    the Court is interested.

4               I think that the case law, in general, speaks to

5    the concept of materiality in False Claims Act cases as

6    reflecting that this was a factor that had a tendency to

7    influence --

8               THE COURT:    Yeah, I know, but would you agree with

9    me that in a fraudulent inducement case, you can't stand on

10   materiality alone?    That you have to also establish -- and

11   I know we're at the motion-to-dismiss stage, but you also

12   have to establish causation; that is, the government was

13   actually induced, right, that's an active verb, induced.

14   Your client -- IBM induced the IRS to sign this contract.

15              It's not just enough to say that this was

16   material, something the government considered.         It's more

17   than that.

18              This was not just material.      This was, at a

19   minimum, a substantial factor in the government's decision

20   to continue its relationship with IBM.        That seems to me to

21   be more than materiality.

22              MR. DOLAN:    I would agree with that statement:

23   It's more than materiality.      I think that is a part of our

24   proof, and it is certainly a part of our allegations.

25              And I would refer the Court specifically to

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 24 of 57

                                                                       24

1    paragraph 131 of our complaint, where we say exactly and

2    precisely that, right, that --

3                THE COURT:   So your theory rests on this notion

4    that the original contact with the IRS, Mr. Kravitz, not

5    once but twice rejected the audit results, correct?

6                MR. DOLAN:   No.   That -- I believe that's IBM's

7    position.

8                THE COURT:   Well, you say in paragraph --

9                MR. DOLAN:   We say --

10               THE COURT:   Hang on.

11               You say in paragraph 122 -- After the audit

12   results were presented by IBM in paragraph 121, 122 says,

13   "Kravitz rejected the Deloitte Findings."

14               MR. DOLAN:   Correct.

15               And then in 123, we say, "Undeterred, IBM waited

16   until Mr. Kravitz was on vacation and went above his head to

17   Jim McGrane so that the effect of Mr. Kravitz's rejection at

18   a lower level was null," right?

19               All that it was was a --

20               THE COURT:   I understand.

21               But so you're asking me to believe -- and maybe

22   this is what happened, I don't know.       But it's plausible

23   that Mr. Kravitz goes on vacation for a couple weeks, IBM

24   goes to his superior; and that Mr. Kravitz, who has rejected

25   a nearly $100 million fine or penalty, that Mr. Schumm

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 25 of 57

                                                                        25

1    didn't consult with Mr. Kravitz -- or fully overruled

2    Mr. Kravitz.

3                I mean, what is it?    You've got somebody like

4    Mr. Kravitz who's now twice said he disagrees with

5    Deloitte's proposed audit findings, and, then, all of a

6    sudden, Mr. Schumm says, okay, I'll sign a $265 million

7    contract to avoid the $91 million penalty?

8                And that's the theory.

9                MR. DOLAN:   I'm sorry, Mr. Schumm is an IBM

10   employee.

11               THE COURT:   I'm sorry.    Not Mr. Schumm.

12               MR. DOLAN:   Mr. McGrane.

13               THE COURT:   Mr. McGrane.    Excuse me.    There's a

14   lot of names in here.

15               MR. DOLAN:   Correct, that Mr. McGrane overruled

16   Adam Kravitz's objection.

17               THE COURT:   That's based on what?

18               MR. DOLAN:   If Adam Kravitz communicated that to

19   Jim McGrane.

20               THE COURT:   And what's that based on?

21               What paragraph says that Mr. McGrath [sic]

22   accepted that IBM -- excuse me, accepted that the IRS would

23   be on the hook for a $91 million penalty, or, at a minimum,

24   feared that IBM would be on the hook -- excuse me, that the

25   IRS would be on the hook for a $91 million penalty?

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 26 of 57

                                                                       26

1               MR. DOLAN:    Those allegations are in paragraphs

2    125 through 131, although, in candor to the Court, there is

3    not a statement that says specifically, "Mr. McGrane did X."

4               What the statement in the allegation is, because

5    we weren't in the meeting, but what those allegations are,

6    are that Mr. McGrane was the audience to whom these false

7    and fabricated audit results were presented by IBM on

8    December 19th at the IRS headquarters in Washington, D.C.;

9    and that, as a result of that meeting, that IBM fraudulently

10   induced the IRS to enter into this contract as a result of

11   that meeting.

12              THE COURT:    Are you aware of any case, District or

13   Circuit Court, that advances the theory in the context that

14   you are?

15              I'm sort of curious, because the cases that I read

16   and have been cited -- and, in fact, Judge Lamberth has a

17   recent decision in the Barko versus Halliburton from a

18   couple years ago, in which he does essentially a survey of

19   the fraud in the inducement cases in the FTCA context.

20              "And typically the cases involve somebody

21   fraudulently presenting their bona fides to be able to

22   complete a contract; or," he says, "the other category of

23   cases are people who promise to do something with their

24   fingers crossed behind their backs; that is, they make a

25   promise that they never intended to fulfill."

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 27 of 57

                                                                         27

1               This case doesn't fit into either of those

2    categories.   So is there a case that you can identify that,

3    within the context of a renegotiation of a contract, that a

4    statement has deemed to have been false and fraudulently

5    misleading such that it induces the government to enter into

6    a contract it would not have otherwise --

7               MR. DOLAN:    I have not found --

8               THE COURT:    -- that doesn't fit into those two

9    categories?

10              MR. DOLAN:    Right.   I have not found that case.

11              That doesn't mean that because --

12              THE COURT:    I'm not saying this isn't the first.

13   I'm just curious if you've got --

14              MR. DOLAN:    Right.   I have not found that case.

15              THE COURT:    Okay.

16              How about the issue of agency?

17              And is it your allegation that Deloitte -- I mean,

18   I think you've said it, actually.       It is your allegation

19   that Deloitte was the agent of IBM, right?

20              MR. DOLAN:    Yes.

21              THE COURT:    And what facts do you point to that

22   show that IBM actually controlled Deloitte?        Because that's

23   what you have to establish to establish agency, right, is

24   control, would you agree with that?

25              MR. DOLAN:    I believe that's one of the factors.

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 28 of 57

                                                                           28

1               I would also say --

2               THE COURT:    I mean, it is -- it's not one.       It is

3    the factor.    It's a principal controls the conduct of the

4    agent.

5               MR. DOLAN:    Correct.

6               THE COURT:    It's not just enough to make some

7    suggestions.    You actually -- as the principal, you've got

8    to be able to control the conduct of the agent.         And in this

9    case, that agent is one of the largest auditing companies in

10   the world.

11              MR. DOLAN:    Sure.

12              So two responses to that.

13              I think if you look at the allegations that we

14   have pled with respect to IBM's own conduct, right, in 125

15   through 131, 121 and so forth, what IBM did and what IBM

16   presented, whether or not Deloitte is the agent is legally

17   irrelevant.

18              But to answer your specific question -- because

19   I don't think it matters, because IBM is the principal.

20   They're the one that's making the fraudulent statement.

21              THE COURT:    That's a fair point.

22              MR. DOLAN:    But in response to your specific

23   question, paragraph 89, we say that IBM told Deloitte to

24   fall in line.

25              Paragraph 124, we say that IBM instructed Deloitte

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 29 of 57

                                                                           29

1    to meet separately with the IRS, which Deloitte did.

2               Those are factual allegations from which a

3    conclusion can be drawn or, at a minimum, an inference can

4    be drawn that Deloitte was acting under the control and

5    direction of IBM.

6               THE COURT:    Do you concede that if Deloitte is the

7    agent, that you can't -- that a principal can't conspire

8    with an agent for purposes of your Count 3?

9               MR. DOLAN:    I don't -- no, I don't think that I

10   concede that in this context, because Deloitte is holding

11   itself out and IBM is holding Deloitte out to the government

12   by contract as an independent agent, and that's obviously

13   not what happened here based on the facts.

14              THE COURT:    The question is, it almost seems to me

15   like a straightforward legal question, which is that:             Can a

16   principal, an agent, conspire, or -- for purposes of a

17   conspiracy claim, or does that relationship under the

18   Intracorporate Conspiracy Doctrine mean you lose that count?

19              MR. DOLAN:    I don't think that it falls under the

20   Intracorporate Conspiracy Doctrine.       I think that an agent

21   and a principal can conspire under certain circumstances,

22   and I think these circumstances would fall within that.

23              THE COURT:    Do you have a case or a restatement

24   citation for that proposition?

25              MR. DOLAN:    I do not have that with me today.

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 30 of 57

                                                                       30

1               THE COURT:    Okay.

2               I'm sorry, you were going to say something and I

3    interrupted you.

4               MR. DOLAN:    I think the first point in response to

5    Your Honor's question was that it is legally irrelevant

6    whether Deloitte is the agent of IBM, because we allege, in

7    multiple instances, what IBM itself did.        These are not

8    conclusory allegations.

9               For example, in paragraph 79 through 85 of our

10   complaint, we explain exactly and precisely and with detail

11   how IBM manipulated these audit results by making -- or

12   causing Deloitte to make assumptions that were simply not

13   based in fact or reality; for example, changing the metric

14   in the license from a user metric to an installation metric.

15   And the obvious reason, as we outline in our complaint, for

16   that is because when IBM and Deloitte open curtains and look

17   behind the curtains, there was nobody using the software,

18   there was nobody home.

19              THE COURT:    IBM argues in their brief that you

20   haven't alleged that the assumptions underlying the audit

21   weren't disclosed.    Auditors, I don't know what they put

22   forward in this case in terms of a written product, but it's

23   not the least bit unusual for auditors to identify what

24   assumptions underlie their calculations.

25              What's your response to that?

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 31 of 57

                                                                       31

1               MR. DOLAN:    We have --

2               THE COURT:    Presumably, you have the audit, so --

3    given the detail that you've provided in the complaint.

4    Were the assumptions disclosed, to your knowledge?

5               MR. DOLAN:    No.

6               THE COURT:    They were not disclosed or you don't

7    know?

8               MR. DOLAN:    We have the audit results.

9               We don't have the audit protocol --

10              THE COURT:    Okay.

11              MR. DOLAN:    -- right, to establish what the

12   assumptions were that went into it.

13              We have the -- we have some of the data that was

14   produced --

15              THE COURT:    Okay.

16              MR. DOLAN:    -- which is in the form of an Excel

17   spreadsheet or two or three or so forth, with -- some of

18   which had these hidden columns that we've talked about.

19              But we don't have the complete --

20              THE COURT:    So the answer is, you don't know

21   whether the assumptions that you claim make the audit -- you

22   don't know whether the assumptions that you claim make the

23   audit false, you don't know whether they were disclosed or

24   not.

25              MR. DOLAN:    Correct.

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 32 of 57

                                                                       32

1               THE COURT:    Okay.

2               MR. DOLAN:    Correct.

3               But what we have done is we have explained in

4    detail in our complaint the conduct of IBM with respect to

5    the audit, right?

6               When the audit results first came back, there was

7    a supposed compliance penalty of $500,000.        That porridge

8    was too cold, right?

9               So IBM began manipulating the audit results by

10   creating false assumptions, having Deloitte change the user

11   metric, the counting mechanism from user to installation,

12   because there were no users, to counting servers that were

13   discontinued and sitting in a warehouse somewhere in

14   Martinsburg, West Virginia, or Austin, Texas, or wherever it

15   may have been --

16              THE COURT:    So there's a fine line, it seems to

17   me -- and maybe this is -- since it's a motion to dismiss,

18   the inferences should be drawn in your favor, but -- and you

19   know as well as I do, in the real world, auditors get

20   recommendations all the time from the company that has hired

21   them.   They will question audit findings.       They will say,

22   maybe, can you look at it this way, they'll test a

23   particular assumption.     And the auditors will go back and

24   say, yeah, let me think about that, and then they'll make a

25   determination as to whether the suggestion is an appropriate

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 33 of 57

                                                                       33

1    one or not.

2               Your view is that Deloitte essentially abandoned

3    its independence as an auditor and either became the agent

4    or was essentially -- well, became the agent of IBM.

5               And other than some phone calls and some internal

6    communications, your complaint doesn't have anything else in

7    it that would suggest that Deloitte had essentially agreed

8    to take on that role, does it?

9               MR. DOLAN:    Again, we have only the limited facts

10   that we have.

11              What we do have is communications that indicate

12   that Deloitte was told to get in line by IBM, right?

13              We have communications that Deloitte was told that

14   Deloitte needs to understand what IBM's position is before

15   Deloitte goes and meets with the IRS on December 12th, I

16   think it is.

17              We have information that Deloitte is not

18   presenting the full picture.

19              We have made allegations in the complaint,

20   I believe it's paragraph 19, that says "The first audit

21   results came back at $500,000, and those were suppressed and

22   not provided to the agency."

23              We have allegations in paragraph 84, for example,

24   from Ann Marie Somerville at IBM, who says specifically,

25   "Do not show this to the IRS," when dealing with, I think,

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 34 of 57

                                                                           34

1    exactly the assumptions that you are talking about.          That's

2    that paragraph.

3               So, I mean, when IBM itself is saying, "Don't make

4    this information public," do I have all of that information

5    yet?   No, I don't.

6               But we have made allegation as specifically and as

7    factually accurate as we can to represent what was going on

8    between Deloitte and IBM, and it was not an innocent

9    relationship.

10               Deloitte was heavily involved in and taking

11   direction from IBM, as IBM was -- and we've used the word

12   many times throughout the complaint -- "manipulating" the

13   audit results so that they could find a pain point, so that

14   they could use this as a hammer against the IRS to force a

15   new contract.   That was the sole purpose for which this

16   activity was undertaken.     They wanted to enter into a new

17   deal, and they got it.

18              And so whether it is a substantial factor or

19   but-for causation, they put a scheme in place to achieve the

20   result that they got.

21              And a key component, a substantial factor and, we

22   would say, a but-for causation of achieving the goal that

23   they set out at the beginning of 2012 was the falsified

24   audit results that they manipulated.

25              THE COURT:    Okay.

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 35 of 57

                                                                        35

1               I don't have anything further unless you have

2    additional argument, Mr. Dolan.

3               MR. DOLAN:    I mean, I think I could address a

4    number of the points in IBM's brief.

5               They speak to the idea that we're pleading on

6    information and belief.     One of those allegations is the

7    exact paragraph 84 that I referenced before.        We did start

8    that paragraph with the phrase "on information and belief."

9               And since IBM invited it, I'll close the

10   conversation on that point by saying that we concluded that

11   very paragraph 84 with the factual basis that we used to

12   make that allegation on information and belief, which was

13   IBM's statement:    "Do not show this to the IRS," right?

14              So this is not the kind of bare bones upon

15   information and belief lack of factual allegation complaint,

16   right, that may be subject to dismissal.

17              And I would expect Your Honor can appreciate that

18   in reading through this, there's a lot --

19              THE COURT:    There's a lot of detail.

20              MR. DOLAN:    -- a lot of fact here, there's a lot

21   of evidence here, there's a lot more evidence out there.

22   We don't have to cite all of that evidence, I think, to

23   state a claim under the False Claims Act.

24              I think that if you look at paragraphs 125 through

25   131, those go a very long and substantial way towards

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 36 of 57

                                                                       36

1    satisfying our pleading obligations at this stage.

2               You asked opposing counsel what inference should

3    be drawn or what result should attend as a result of the

4    government declining.

5               I mean, obviously, as Your Honor well knows,

6    there's any number of cases that the government has declined

7    for any number of reasons.

8               The declination letter itself says, "This is not a

9    merits-based decision."     So there could be any number of

10   reasons why the government did that.

11              You also asked sort of about what facts you should

12   take into consideration after the filing of the complaint,

13   right, the renewal of the contract.       And we've gone back and

14   forth about that, and hopefully we've established for you

15   that that is essentially an issue of fact at this point.

16              But there are any number of facts that we would be

17   happy to present to the Court that occurred after the filing

18   of our complaint, which stand in our favor, right.

19              Those facts are out there, including additional

20   conduct taken by the government with respect to this

21   specific contract and audit results of the government as to

22   this specific contract that we would be happy to explore

23   with the Court.    That's not appropriate at this stage, but

24   we're happy to do that and we believe we should have the

25   right to do that based on the allegations that we've set

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 37 of 57

                                                                        37

1    forth in the complaint.

2               THE COURT:    Thank you, Mr. Dolan.

3               MR. DOLAN:    Thank you.

4               MS. STETSON:    So Mr. Dolan spent some time talking

5    about allegations and inferences, so I want to start with

6    inferences.

7               There was a point where Your Honor asked

8    Mr. Dolan, "So you're asking me to believe."        And I'd like

9    to focus on what exactly it is that Mr. Dolan is asking you

10   to believe.

11              He is asking you to believe that Deloitte did not

12   share its audit assumptions with Mr. McGrane, the Chief --

13   or the Deputy Information Officer of the IRS, despite

14   Deloitte's practices and despite the IRS's own practices,

15   which, of course, require detailed documentation of every

16   one of the million audits a year that it performs.

17              Mr. Dolan is asking you to believe that the Deputy

18   Chief Information Officer for the IRS apparently asked no

19   questions about the assumptions underlying the audit, which

20   were apparently not disclosed.

21              He's asking you to believe that the Deputy Chief

22   Information Officer of the IRS did not pick up his

23   Smartphone and email or call Adam Kravitz and say, "Isn't

24   this the same audit findings that you just rejected in

25   November and September?"     And that is assuming that

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 38 of 57

                                                                         38

1    Mr. McGrane didn't already know about those rejections.

2               He is asking you to believe, in the end, that

3    Mr. McGrane was confronted with a $91 million audit and

4    simply caved without asking any of these questions,

5    questioning the assumptions, digging underneath it, asking

6    his direct report for information.

7               And we can talk all day about the details that are

8    in the complaint, but the details don't matter unless

9    they're relevant to some of the things that Mr. Dolan has to

10   establish.   And what Mr. Dolan has not established in

11   paragraphs 125 through 131 of his complaint is causation or

12   materiality.

13              Your Honor asked some questions about that, again,

14   that intersection between causation and materiality.          And

15   what I heard Mr. Dolan doing was retreating back to that

16   objective standard.

17              $91 million is a lot of money under anybody's

18   objective view.    For fraudulent inducement purposes,

19   Your Honor is right, it's not just whether something is

20   material in the ether, it's whether that thing made

21   Mr. McGrath do the thing that we're talking about:         Enter

22   into the contract.

23              So whether we frame it, again, as a materiality

24   issue, was this the driving force behind his action or a

25   causation issue, it amounts to exactly the same thing.

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 39 of 57

                                                                        39

1               And I do urge you -- sorry.

2               THE COURT:    I'm sorry, Ms. Stetson.

3               After you sat down, it did occur to me that I did

4    need to ask you something, and I'll give Mr. Dolan an

5    opportunity to respond if he wishes.

6               I didn't touch on what I sort of consider the

7    alternative theory here, the alternative lesser theory of

8    violation, and that is the --

9               MS. STETSON:    The hidden fees?

10              THE COURT:    -- hidden fees.    And I can't remember

11   the exact dollar amount.     I guess it was $91 million.

12              That the allegation is that IBM originally

13   promised that they would waive these fees, waive the

14   penalty, that they wouldn't charge the IRS, but then

15   included in the contract that very dollar amount as a

16   prospective fee, as a prospective payment.

17              What's your -- what's IBM's response to that?

18              MS. STETSON:    So I think there --

19              THE COURT:    And -- I'm sorry to interrupt, but

20   they used that fact -- those facts as two different

21   theories, both as a fraud in the inducement theory and just

22   a straight false payment -- or presentation of a fraudulent

23   payment theory.

24              MS. STETSON:    Correct.

25              One of the predicates, of course, that you pointed

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 40 of 57

                                                                       40

1    out about that theory is that the fees were hidden or

2    surreptitious.    And there's nothing hidden or surreptitious

3    about the fees that were charged in the 2012 license

4    agreement.

5               I think the only reasonable inference that you

6    could draw, in fact, from that is that there was merit to

7    the fact that the IRS needed to pay for those licenses

8    through the time period that was discussed in the 2012

9    agreement.

10              The only -- there's another strand of this sort of

11   passing hidden-fees argument, and that is a sole allegation,

12   completely conclusionary, pled on information and belief,

13   which is impermissible in a fraud case, that the licenses

14   were never provided to the IRS.      That's completely

15   conclusory and can be disposed of.

16              So what you're left with is this idea that fees

17   that were evident on the face of the document were hidden or

18   were surreptitious.     Again, I think it beggars belief to

19   think that the people at the IRS responsible for entering

20   into a $265 million contract would not take the time to look

21   and see what exactly it was that they were contracting for.

22              The only reasonable inference is that they were

23   contracting for what they got.

24              THE COURT:    And their response is, "It's in the

25   contract" -- and you've cited where in the contract that fee

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 41 of 57

                                                                        41

1    is identified.

2               Their response is, "Yes, it's in the contract but

3    it's identified as something that it's not," which is that

4    this is really -- this is really just a passthrough for the

5    actual penalty that they otherwise said they wouldn't compel

6    the IRS to pay, and that what this is, is essentially a

7    false line item, this is a line item in the contract that's

8    fake, is their response.

9               MS. STETSON:    I think the first response is to --

10   I need to take issue with the word "penalty," because, of

11   course, the 2007 contract makes clear that there are no

12   penalties attached to the IBM -- or to the IRS going over or

13   overusing the software that's on license.

14              But on top of that, I think it reduces down to the

15   same thing.   Whatever it was characterized as in the

16   contract, what the allegations in the complaint are asking

17   you to infer is that the IRS was not paying attention to

18   these line items that were in the contract.        And I just --

19   the bare allegation that fees were hidden and that those

20   fees comported with the thing that IBM represented would be

21   waived is completely conclusory.

22              You heard Mr. Dolan several times talking about

23   the allegations in the complaint and allegations in

24   paragraphs 125 through 131.      I urge you to look at

25   paragraphs 125 to 131 and at the conclusory statement of

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 42 of 57

                                                                       42

1    substantial factor that appears in 131.

2               I want to make a couple points, too, about agency,

3    because there were a couple points, unfortunately, where

4    Mr. Dolan strayed from the complaint into argument in his

5    opposition.

6               The paragraph 89 that Mr. Dolan mentioned twice,

7    which is the paragraph where he said twice that IBM told

8    Deloitte to fall in line, if you look at that paragraph,

9    what it says is, "Internal communications among IBM

10   employees suggested that Deloitte needed to fall in line."

11              THE COURT:    Right.

12              MS. STETSON:    It's not until the opposition that

13   that argument is made.     That is nowhere in the complaint.

14              So what you are left with on the agency front --

15   and now we're calling it an independent agent for purposes

16   of conspiracy, I suppose.     There's no such thing as an

17   independent agent.

18              What you're left with on the agency front is one

19   of two things; either Deloitte was IBM's agent, which IBM

20   needed in order to create this false audit with these false

21   assumptions and present these false assumptions to the IRS,

22   or IBM wasn't -- or Deloitte wasn't IBM's agent, in which

23   case it was an independent auditor, independently presenting

24   its result to the IRS.

25              Your Honor asked the question about disclosure of

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 43 of 57

                                                                       43

1    assumptions.

2               The complaint is very careful about when it talks

3    about disclosing assumptions.      It talks about the IBM not

4    disclosing assumptions on information and belief.

5               But the complaint is very careful never to say

6    that Deloitte did not disclose the assumptions underlying

7    the audit that it first presented to the IRS in early

8    December, and I think that's critical as well.

9               If there are no further questions --

10              THE COURT:    No.   That's all.

11              Thank you very much, Ms. Stetson.

12              MS. STETSON:    Thank you.

13              THE COURT:    Mr. Dolan, since I raised the fee

14   issue, the hidden-fee issue for the first time, if you want

15   to respond, I'm happy to hear from you on that.

16              MR. DOLAN:    I knew I'd have an opportunity to use

17   this big notebook of materials I brought with me.

18              On that particular issue, the compliance licenses

19   were sold to the IRS as net-new licenses, and that's

20   reflected in the contract.

21              That's a false statement to the government:

22   You're getting something new.

23              It's like telling somebody that you're getting a

24   new car when you're getting a used car.

25              They had already bought these, they had already

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 44 of 57

                                                                       44

1    paid for them, but now they're being sold to them a second

2    time, when they're not even using them, as new licenses.

3               THE COURT:    And so what's your response to

4    Ms. Stetson's point that that theory would require me to

5    presume that essentially the IRS was asleep at the switch on

6    a $265 million contract and that it wasn't aware of each

7    line item and what its purpose was?

8               MR. DOLAN:    I don't think that you have to make

9    that assumption at all, because the contract says, you're

10   getting these as new licenses, we're giving you new stuff,

11   we're giving you new software, we're giving you new support.

12              That's what the contract says, and so the IRS can

13   take that at face value.

14              I mean, one of the important elements of --

15              THE COURT:    And where's the allegation they did

16   not get those new licenses?

17              We've talked about it, I think, but where -- can

18   you specify where in the complaint -- at least even if it's

19   on information and belief, you think that the IRS didn't get

20   the licenses that are identified as new, that you claim are,

21   in fact, the passthrough for the penalties?

22              MR. DOLAN:    I think it's, again, in paragraphs 125

23   through 131, generally, that these were false statements and

24   that this material was never produced or provided to the

25   government, because these were the compliance licenses that

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 45 of 57

                                                                         45

1    had already been -- that were the subject of the compliance

2    penalty.

3               And the fact that Mr. McGrane was told that these

4    licenses -- that the compliance penalty would be waived,

5    right, and that he would be given new licenses, as we said,

6    led him to believe that he wasn't paying a penalty.

7               He had avoided a $91 million penalty by agreeing

8    to a $265 million contract.

9               He was getting $265 million worth of net-new goods

10   and services.   And that's not what happened.       He didn't get

11   that and that's fraudulent inducement.

12              THE COURT:    Okay.

13              Anything further, Mr. Dolan?

14              MR. DOLAN:    Nothing.   Thank you.

15              THE COURT:    All right.

16              MS. STETSON:    May I?

17              THE COURT:    On that --

18              MR. DOLAN:    I'm sorry.    I'm advised by my

19   colleague, with the indulgence of the Court, at paragraph

20   140, "Such licenses and support were, upon information and

21   belief, never actually provided to the IRS on a prospective

22   basis, as the license indicated."       That's paragraph 140.

23              And I'll thank my colleague, Mr. Evans, for

24   bringing that to my and the Court's attention.

25              THE COURT:    All right.

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 46 of 57

                                                                       46

1               MR. DOLAN:    I tried to do my best to remember

2    everything that was in the complaint, but I wasn't able to

3    do that.

4               THE COURT:    That's all right.     I appreciate it.

5               Thank you, Mr. Dolan.

6               MR. DOLAN:    Thank you.

7               THE COURT:    Ms. Stetson.

8               MS. STETSON:    Just two quick points.

9               The first is, information-and-belief pleading is

10   not permissible in a fraud case unless, and the Relator has

11   not done this here, the Relator specifically alleges that

12   the documents that he needs to make his case are within the

13   possession of the defendant.      That's the Davis case from

14   this Court.

15              The last thing I will say is we just heard a lot

16   from Mr. Dolan about what Mr. McGrane did and did not

17   believe and do at the point where he was presented with

18   these allegedly false results and made this terrible

19   $265 million decision.

20              You also heard Mr. Dolan say, in candor, that he

21   does not allege that Mr. McGrane did X.

22              And, of course, the X is exactly what we're

23   talking about:    Did these representations cause Mr. McGrane

24   to enter into that contract on behalf of the IRS?

25              Mr. Dolan and I are talking about exactly the same

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 47 of 57

                                                                       47

1    paragraphs of the complaint.      I think they are completely

2    anemic for purposes of a motion to dismiss and the entire

3    case should be dismissed.

4               THE COURT:    Ms. Stetson, one more question.

5               On paragraph -- I don't know if whether you have

6    it in front of you or not, but paragraph 141 cites to an

7    internal IBM email that one could read on its face supports

8    the notion that the penalties were being passed through as a

9    net-new license.    What's your response to that particular --

10              MS. STETSON:    Right.

11              My response, I think, harkens back to the earlier

12   comment that I made, which is, the most -- I think the only

13   reasonable inference that you can draw from this is that

14   there was some truth to the idea that the IRS was using more

15   licenses than it had been granted.

16              So in being sold to them as net-new licenses with

17   no retroactive service and support, that just means they're

18   essentially truing up the licenses to what the IRS was

19   actually using.

20              And, again, when all of these so-called

21   surreptitious licenses are on the face of the license

22   agreement, it is not possible or plausible to assume that

23   these were lies.

24              THE COURT:    All right.    Thank you, Counsel.

25              MS. STETSON:    Thank you.

                         WilliamPZaremba@gmail.com
     Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 48 of 57

                                                                       48

1               THE COURT:    All right.    Thank you for your

2    presentations, everyone.     I've got a lot to think about.

3    We'll get you a decision as soon as we can.

4               Thanks, everyone.

5               DEPUTY CLERK:    All rise.

6               This Court is adjourned until the return of court.

7               (Proceedings concluded at 12:21 p.m.)

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                         WilliamPZaremba@gmail.com
Case 1:13-cv-00907-APM Document 63 Filed 11/27/19 Page 49 of 57

                                                                  49

                      C E R T I F I C A T E
                I, William P. Zaremba, RMR, CRR, certify that
the foregoing is a correct transcript from the record of
proceedings in the above-titled matter.




Date: November 12, 2019_____ /S/__William P. Zaremba______
                                  William P. Zaremba, RMR, CRR




                    WilliamPZaremba@gmail.com
                                                                                                                               50

        Case 1:13-cv-00907-APM        Document
                    2017 [3] 10/17 19/18  38/24 63 Filed 11/27/19    Page
                                                             33/19 33/23 35/650 of 57
                                                                              36/25 argument [7]                         1/10 6/6
                           20/10                   active [1] 23/13             37/5 41/16 41/23 41/23     21/14 35/2 40/11 42/4
DEPUTY CLERK: [3]
                          2018 [3] 10/17 12/16     activity [1] 34/16          allege [8] 7/8 14/10        42/13
3/1 3/4 48/4
                           20/4                    actual [3] 7/10 7/13         17/21 17/25 18/3 18/6     arguments [4] 13/24
MR. DOLAN: [55]
                          2019 [2] 1/6 49/7         41/5                        30/6 46/21                 16/11 16/12 16/12
MS. STETSON: [32]
                          202 [3] 1/16 1/21 2/6    actually [16] 4/16 7/23     alleged [8] 4/25 9/10      articulated [1] 4/8
3/17 4/5 4/23 5/6 5/24
7/11 7/18 8/1 9/5 9/15    206 [1] 10/15             7/24 8/9 11/10 11/13        11/22 12/11 17/10 18/4    as [60]
9/23 10/5 11/8 12/3       207 [1] 19/25             11/24 14/17 16/22           22/2 30/20                ask [7] 4/25 7/7 9/13
12/24 13/2 13/10 13/18    29th [1] 16/22            17/25 23/13 27/18          allegedly [2] 6/23          9/19 17/5 22/18 39/4
                                                    27/22 28/7 45/21 47/19      46/18                     asked [7] 22/19 36/2
13/21 14/15 15/20 37/3    3
39/8 39/17 39/23 41/8                              Adam [4] 6/21 25/16         alleges [3] 6/20 14/24      36/11 37/7 37/18 38/13
                          30 [1] 20/4               25/18 37/23                 46/11                      42/25
42/11 43/11 45/15 46/7
                          30th [2] 19/18 20/10     add [1] 20/1                alleging [1] 21/23         asking [11] 11/17
47/9 47/24
                          31st [1] 19/17           additional [5] 8/7          allowed [1] 6/13            24/21 37/8 37/9 37/11
THE COURT: [86]
                          3249 [1] 2/6              12/14 20/8 35/2 36/19      almost [1] 29/14            37/17 37/21 38/2 38/4
$                         333 [1] 2/4              address [4] 9/21 16/10      alone [1] 23/10             38/5 41/16
                          354-3249 [1] 2/6          16/11 35/3                 already [4] 38/1 43/25     asleep [1] 44/5
$100 [1] 24/25
$250 [1] 21/24                                     addressing [2] 10/4          43/25 45/1                assertions [1] 16/5
                          5                         16/11                      also [8] 6/14 12/13        assess [1] 14/2
$250-plus [1] 21/24
                          500 [1] 1/15             adequately [1] 16/9          20/13 23/10 23/11 28/1    assume [4] 4/21 4/21
$265 [7] 7/1 25/6 40/20
                          5491 [1] 1/21            adjourned [1] 48/6           36/11 46/20                21/21 47/22
 44/6 45/8 45/9 46/19
                          555 [1] 1/20             advances [1] 26/13          alternative [2] 39/7       assuming [1] 37/25
$265 million [1] 46/19
                          585-8000 [1] 1/16        advised [1] 45/18            39/7                      assumption [3] 22/1
$500,000 [2] 32/7
                                                   affirm [1] 11/18            although [2] 15/6 26/2      32/23 44/9
 33/21                    6                        after [11] 6/20 10/8        amend [1] 8/10             assumptions [19] 6/10
$90 [1] 14/11             637-5491 [1] 1/21
$91 [9] 17/11 19/6 25/7                             10/13 11/1 11/8 14/23      amended [2] 7/16 20/1       30/12 30/20 30/24 31/4
                          6511 [1] 2/5              20/21 24/11 36/12          amendment [1] 20/2          31/12 31/21 31/22
 25/23 25/25 38/3 38/17
                                                    36/17 39/3                 AMIT [2] 1/10 3/2           32/10 34/1 37/12 37/19
 39/11 45/7               7
$91 million [1] 19/6                               again [11] 10/14 10/14      among [2] 4/18 42/9         38/5 42/21 42/21 43/1
                          79 [1] 30/9               10/14 12/3 15/23 33/9      amount [4] 6/8 12/24        43/3 43/4 43/6
/                         799 [1] 1/14              38/13 38/23 40/18           39/11 39/15               attached [1] 41/12
/S [1] 49/7               8                         44/22 47/20                amounts [1] 38/25          attend [1] 36/3
                                                   against [1] 34/14           analysis [1] 22/7          attention [3] 16/23
1                         8000 [1] 1/16            agency [7] 17/22 27/16      anemic [1] 47/2             41/17 45/24
                          84 [3] 33/23 35/7 35/11 27/23 33/22 42/2 42/14       Ann [1] 33/24              audience [1] 26/6
11:20 [1] 1/6             85 [1] 30/9
12 [1] 49/7                                         42/18                      another [1] 40/10          audit [38] 6/12 6/16
                          89 [2] 28/23 42/6        agent [24] 14/19 15/4       answer [3] 15/17 28/18      6/24 7/25 14/6 14/14
121 [3] 16/17 24/12
 28/15                    9                         15/7 15/10 15/13 15/15      31/20                      14/19 14/20 14/23 16/6
122 [2] 24/11 24/12                                 17/24 27/19 28/4 28/8      any [10] 9/20 11/7          17/2 17/20 17/20 24/5
                          907 [2] 1/5 3/6           28/9 28/16 29/7 29/8        12/18 13/2 26/12 36/6      24/11 25/5 26/7 30/11
123 [1] 24/15
124 [1] 28/25             A                         29/12 29/16 29/20 30/6      36/7 36/9 36/16 38/4       30/20 31/2 31/8 31/9
125 [9] 6/19 7/2 26/2                               33/3 33/4 42/15 42/17      anybody's [1] 38/17         31/21 31/23 32/5 32/6
                          a.m [1] 1/6
 28/14 35/24 38/11                                  42/19 42/22                anything [5] 12/22          32/9 32/21 33/20 34/13
                          abandoned [1] 33/2
 41/24 41/25 44/22                                 agents   [1] 15/12           22/12 33/6 35/1 45/13      34/24 36/21 37/12
                          able [4] 21/6 26/21
127 [1] 7/16               28/8 46/2               ago [3] 4/17 11/25          apparently [3] 18/1         37/19 37/24 38/3 42/20
128 [2] 6/19 7/2                                    26/18                       37/18 37/20                43/7
                          about [33] 5/11 5/12
12:21 [1] 48/7             6/16 8/3 12/17 13/20    agree  [5] 20/2 21/10       appearances [3] 1/12       auditing [1] 28/9
12th [1] 33/15                                      23/8 23/22 27/24            2/1 3/9                   auditor [2] 33/3 42/23
                           15/4 19/9 27/16 31/18
                                                                  21/1 33/7    appears [1] 42/1           auditors [4] 30/21
13 [1] 1/6                 32/24 34/1 36/11 36/14 agreed [2]
13-907 [2] 1/5 3/6                                 agreeing    [1]   45/7      appreciate [2] 35/17        30/23 32/19 32/23
                           37/5 37/19 38/1 38/7
131 [10] 8/25 24/1 26/2                            agreement      [5]  11/14    46/4                      audits [1] 37/16
                           38/13 38/21 40/1 40/3
 28/15 35/25 38/11                                  20/3 40/4 40/9 47/22       approach [1] 3/8           Austin [1] 32/14
                           41/22 42/2 42/25 43/2
                                                                2/7            appropriate [2] 32/25      authority [1] 23/2
 41/24 41/25 42/1 44/23    43/3 43/3 44/17 46/16 aided [1]
140 [2] 45/20 45/22                                all [19]  3/2 3/25 8/24      36/23                     Avenue [1] 2/4
                           46/23 46/25 48/2
141 [1] 47/6                                        20/21 24/19 25/5 32/20     appropriately [1] 16/3     avoid [1] 25/7
                          above [2] 24/16 49/4
19 [1] 33/20                                        34/4 35/22 38/7 43/10      approval [5] 12/5 12/7     avoided [1] 45/7
                          above-titled [1] 49/4
191 [1] 11/14                                       44/9 45/15 45/25 46/4       12/12 12/13 12/15         aware [6] 8/13 8/20
                          absolutely [1] 9/16
19th [1] 26/8                                       47/20 47/24 48/1 48/5      approved [1] 12/13          11/5 21/15 26/12 44/6
                          acceding [1] 6/12
                                                   All right [1] 45/15         are [35] 4/7 4/9 5/4 5/5   away [2] 12/22 19/3
2                         accept [2] 17/1 17/3
                                                   allegation    [16] 5/14      6/11 7/1 7/5 8/7 14/8
                          accepted [3] 10/1                                                               B
20001 [2] 1/15 2/5                                  6/17 14/15 17/17 20/14      15/6 17/8 22/2 22/3
                           25/22 25/22
20004 [1] 1/20                                      22/8 26/4 27/17 27/18       26/1 26/5 26/6 26/12      back [7] 9/24 32/6
                          accurate [1] 34/7                                                               32/23 33/21 36/13
2007 [1] 41/11                                      34/6 35/12 35/15 39/12      26/14 26/23 29/2 30/7
                          achieve [1] 34/19                                                               38/15 47/11
2011 [1] 16/22                                      40/11 41/19 44/15           34/1 36/16 36/19 38/7
                          achieving [1] 34/22
2012 [7] 6/15 6/15                                 allegations     [21] 7/1     41/11 41/16 42/14 43/9    backs [1] 26/24
                          across [1] 13/24
 11/14 16/22 34/23 40/3                             7/11 7/13 14/9 15/7         44/20 44/20 46/12         bare [2] 35/14 41/19
                          Act [2] 23/5 35/23
 40/8                                               16/4 21/16 23/24 26/1       46/25 47/1 47/21          Barko [1] 26/17
                          acting [1] 29/4
2013 [2] 10/10 10/13                                26/5 28/13 29/2 30/8       argues [1] 30/19           based [7] 12/23 25/17
                          action [4] 3/5 6/2 10/24
                                                                                                                              51


B       Case 1:13-cv-00907-APM
                    bring [1] 4/18 Document
                                       10/24 63 Filed 11/27/19
                                                         completePage   51 of 57
                                                                  [2] 26/22    correctly [1]                           10/20
                         bringing [1] 45/24         challenge [1] 12/7         31/19                    correspond [1] 19/14
based... [5] 25/20
                         brought [1] 43/17          change [1] 32/10          completely [5] 21/16 could [9] 5/23 6/1
29/13 30/13 36/9 36/25
                         BUSINESS [2] 1/6 3/6       changing [1] 30/13         40/12 40/14 41/21 47/1 21/10 34/13 34/14 35/3
basis [2] 35/11 45/22
                         but-for [7] 9/5 9/22       characterize [1] 20/6     compliance [5] 32/7        36/9 40/6 47/7
be [38] 3/3 3/4 5/16 6/1
                          9/23 10/4 22/21 34/19     characterized [1]          43/18 44/25 45/1 45/4 counsel [9] 3/8 3/13
6/2 6/16 7/7 7/10 9/4
                          34/22                      41/15                    compliant [1] 21/3         3/16 3/21 5/20 15/19
9/6 9/10 10/3 15/11
17/24 17/24 19/6 19/23 C                            charge [1] 39/14          component [1] 34/21 16/2 36/2 47/24
20/23 21/6 23/21 25/23                              charged [1] 40/3          components [1] 4/22 count [2] 29/8 29/18
                         calculations [1] 30/24     Chief [6] 6/22 6/24       comported [1] 41/20 Count 3 [1] 29/8
25/24 25/25 26/21 28/8
                         call [2] 10/7 37/23         22/4 37/12 37/18 37/21   computer [1] 2/7          counterparty [1] 18/17
29/3 29/4 32/18 35/16
                         called [1] 47/20           Chris [1] 7/17            computer-aided [1]        counting [2] 32/11
36/3 36/9 36/16 36/22
                         calling [1] 42/15          CIMINO [5] 1/3 3/6         2/7                       32/12
40/15 41/20 45/4 45/5
                         calls [2] 4/22 33/5         3/11 3/13 3/17           concede [3] 13/14 29/6 couple [5] 11/25 24/23
47/3
                         came [2] 32/6 33/21        Circuit [1] 26/13          29/10                     26/18 42/2 42/3
bear [1] 4/13
                         can [27] 4/21 4/25 9/20    Circuit's [2] 11/24       concept [3] 18/9 19/8 course [16] 4/7 6/13
became [3] 8/20 33/3      10/15 10/18 11/13          11/25                     23/5                      6/14 8/7 8/12 8/17 8/19
33/4
                          11/17 12/2 13/1 14/2      circumstances [2]         concerned [2] 8/14         9/9 10/8 15/3 16/23
because [31] 5/1 9/7      15/17 22/18 23/2 27/2      29/21 29/22               8/22                      19/13 37/15 39/25
9/13 9/25 10/19 12/6
                          29/3 29/3 29/15 29/21     citation [1] 29/24        concluded [3] 20/9         41/11 46/22
13/3 14/8 15/11 16/10
                          32/22 34/7 35/17 38/7     cite [4] 9/25 13/9 23/1    35/10 48/7               court [22] 1/1 2/2 2/3
17/18 18/7 18/16 18/18
                          40/15 44/12 44/17          35/22                    conclusion [4] 11/7        5/9 10/12 12/9 13/5
20/8 20/23 22/13 26/4
                          47/13 48/3                cited [4] 13/4 14/10       11/10 13/20 29/3          15/16 16/16 16/21 18/9
26/15 27/11 27/22
                         can't [7] 5/22 15/11        26/16 40/25              conclusionary [1]          23/2 23/3 23/25 26/2
28/18 28/19 29/10 30/6
                          23/1 23/9 29/7 29/7       cites [2] 13/6 47/6        40/12                     26/13 36/17 36/23
30/16 32/12 41/10 42/3
                          39/10                     Civil [1] 3/5             conclusory [7] 8/25        45/19 46/14 48/6 48/6
44/9 44/25
                         candor [2] 26/2 46/20      claim [8] 11/21 17/17      15/6 15/14 30/8 40/15 Court's [2] 16/15 45/24
been [11] 11/22 12/11
                         captive [1] 14/19           18/12 29/17 31/21         41/21 41/25              Courthouse [1] 2/4
21/11 21/23 21/24
                         car [2] 43/24 43/24         31/22 35/23 44/20        conduct [7] 16/4 19/4 courts [1] 5/11
22/16 26/16 27/4 32/15
                         careful [2] 43/2 43/5      Claims [2] 23/5 35/23      28/3 28/8 28/14 32/4     covers [2] 15/12 20/8
45/1 47/15
                         case [33] 3/14 5/9 5/13    clear [1] 41/11            36/20                    create [1] 42/20
before [5] 1/10 4/23      5/14 9/19 10/19 12/3      clearly [2] 11/6 19/12    conflicting [1] 9/7       creating [1] 32/10
11/1 33/14 35/7
                          12/5 12/15 12/20 13/5     client [1] 23/14          confronted [1] 38/3       critical [1] 43/8
began [1] 32/9            13/6 17/7 17/25 20/18     close [1] 35/9            consider [1] 39/6         criticize [1] 22/14
beggars [1] 40/18         22/23 23/1 23/4 23/9      closest [1] 7/15          consideration [1]         critique [1] 22/14
begin [1] 4/8             26/12 27/1 27/2 27/10     co [4] 15/5 15/11 15/14    36/12                    crossed [1] 26/24
beginning [1] 34/23       27/14 28/9 29/23 30/22     18/16                    considered [1] 23/16 CRR [2] 49/2 49/8
begins [1] 7/17           40/13 42/23 46/10         co-conspirator [3]        conspiracy [6] 15/12 crux [1] 6/18
behalf [2] 3/11 46/24     46/12 46/13 47/3           15/5 15/11 15/14          15/15 29/17 29/18        curious [2] 26/15
behind [3] 26/24 30/17
                         cases [9] 9/20 9/25        co-party [1] 18/16         29/20 42/16               27/13
38/24
                          10/4 23/5 26/15 26/19     cold [1] 32/8             conspirator [3] 15/5      currently [1] 11/20
being [5] 8/18 17/19      26/20 26/23 36/6
44/1 47/8 47/16                                     colleague [3] 3/14         15/11 15/14              curtains [2] 30/16
                         Cate [1] 3/19               45/19 45/23              conspire [3] 29/7          30/17
belief [10] 35/6 35/8
                         Cate Stetson [1] 3/19      COLUMBIA [1] 1/2           29/16 29/21              CV [1] 1/5
35/12 35/15 40/12
                         cate.stetson [1] 1/21      columns [1] 31/18         Constitution [1] 2/4
40/18 43/4 44/19 45/21
46/9
                         categories [2] 27/2        come [2] 3/3 21/6         consult [2] 9/25 25/1 D
                          27/9                      comes [2] 6/17 18/8       contact [1] 24/4          D.C [6] 1/5 1/15 1/20
believe [20] 7/21 8/1
                         category [1] 26/22         commenced [1] 10/11       context [7]  5/6 9/5 9/14  2/5 3/12 26/8
18/3 18/4 18/7 18/25
                         Catherine [1] 1/18         comment [1] 47/12          26/13 26/19 27/3 29/10 data [1] 31/13
22/21 24/6 24/21 27/25
                         causation [22] 4/11        common [1] 4/19           continue [1] 23/20        Date [1] 49/7
33/20 36/24 37/8 37/10
                          4/20 5/1 5/21 5/23 5/24   communicated [1]          continued [2] 2/1         Davis [1] 46/13
37/11 37/17 37/21 38/2
                          6/4 6/5 6/10 6/18 9/4      25/18                     20/21                    day [1] 38/7
45/6 46/17
                          9/21 10/8 16/14 17/7      communications [4]        continuing [1] 22/15 deal [8] 20/16 20/18
best [1] 46/1             22/24 23/12 34/19                                                              20/19 21/2 21/3 21/4
                                                     33/6 33/11 33/13 42/9    contract [65]
between [4] 5/3 17/6      34/22 38/11 38/14
34/8 38/14                                          companies [1] 28/9        contracting [4] 11/15 21/5 34/17
                          38/25                     company [1] 32/20          11/18 40/21 40/23        dealing [1] 33/25
beyond [1] 15/13
                         cause [10] 5/17 5/18       compel [1] 41/5           control [3] 27/24 28/8 December [6] 14/22
big [1] 43/17             6/2 9/5 9/23 10/3 11/16                                                        19/18 20/10 26/8 33/15
                                                    complaint [40] 4/10        29/4
bit [1] 30/23             11/17 22/21 46/23                                                              43/8
                                                     6/19 7/6 7/16 7/24 8/9   controlled [1]  27/22
board [1] 13/24
                         causing [1] 30/12           9/11 9/25 14/3 14/17     controls [1] 28/3         decision [13] 7/9 7/11
bolsters [1] 14/17
                         caved [2] 6/25 38/4         16/9 16/16 19/1 19/2     conversation [1] 35/10 7/13 8/16 11/2 12/19
bona [1] 26/21
                         certain [1] 29/21           20/15 22/3 22/9 24/1     core [2] 5/14 6/17         13/13 18/1 23/19 26/17
bona fides [1] 26/21
                         certainly [4] 5/25 17/8     30/10 30/15 31/3 32/4    corporation [3] 1/7 3/7 36/9 46/19 48/3
bones [1] 35/14           23/2 23/24                 33/6 33/19 34/12 35/15    15/12                    decision-maker [3] 7/9
booked [1] 21/2
                         certification [1] 5/13      36/12 36/18 37/1 38/8    correct [12] 9/17 18/14 7/11 7/13
both [6] 3/22 5/16 6/7
                         Certified [1] 2/3           38/11 41/16 41/23 42/4    18/20 21/1 24/5 24/14 declination [2] 13/7
9/7 17/10 39/21
                         certify [1] 49/2            42/13 43/2 43/5 44/18     25/15 28/5 31/25 32/2 36/8
bought [1] 43/25
                         CETAM [3] 10/8 10/10        46/2 47/1                 39/24 49/3               declined [2] 10/12 36/6
brief [3] 6/3 30/19 35/4
                                                                                                                               52


D       Case 1:13-cv-00907-APM
                    disposed [1] 40/15Document    6316/24
                                         earlier [3]  Filed  11/27/19
                                                          19/19 examine Page   52 of 57
                                                                        [1] 4/17      7/3
                         dispositive [3] 13/7       47/11                     examining [1] 4/12        fides [1] 26/21
declining [1] 36/4
                          13/11 13/14              early [2] 14/22 43/7       example [3] 30/9 30/13    filed [6] 4/4 10/9 10/10
deemed [1] 27/4
                         DISTRICT [4] 1/1 1/2      effect [3] 19/18 20/3       33/23                     10/25 21/20 21/21
defendant [3] 1/8 1/18
                          1/11 26/12                24/17                     Excel [1] 31/16           filing [2] 36/12 36/17
46/13
                         do [40] 4/10 5/15 5/16    Effective [1] 20/1         excuse [4] 9/22 25/13     finance [1] 20/15
definition [1] 15/10
                          6/7 7/8 7/12 9/3 9/20    effectively [1] 20/5        25/22 25/24              financed [5] 20/13
defrauded [3] 21/11
                          10/18 10/19 11/3 12/18   either [4] 18/18 27/1      Exhibit [1] 10/15          20/15 20/19 21/2 21/4
21/24 21/24
                          13/1 13/14 14/6 14/10     33/3 42/19                expect [1] 35/17          find [2] 17/24 34/13
Deloitte [38] 8/14
                          16/7 17/13 17/21 18/5    ELA [1] 16/20              expected [2] 4/1 11/19    findings [7] 6/24 8/14
14/18 14/21 15/4 15/7
                          18/25 19/11 22/11        elaboration [1] 9/12       expecting [1] 21/6         8/15 24/13 25/5 32/21
15/8 15/10 24/13 27/17
                          26/23 27/21 29/6 29/23   element [5] 13/17          experience [1] 4/19        37/24
27/19 27/22 28/16
                          29/25 32/19 33/11         13/18 17/14 18/21         explain [1] 30/10         fine [2] 24/25 32/16
28/23 28/25 29/1 29/4
                          33/25 34/4 35/13 36/24    18/24                     explained [1] 32/3        fingers [1] 26/24
29/6 29/10 29/11 30/6
                          36/25 38/21 39/1 46/1    elements [2] 5/3 44/14     explore [1] 36/22         firm [5] 3/12 3/19 3/22
30/12 30/16 32/10 33/2
                          46/3 46/17               else [1] 33/6              extend [1] 20/2            11/7 15/9
33/7 33/12 33/13 33/14
33/15 33/17 34/8 34/10   Do  not [1] 33/25         email [2] 37/23 47/7       extended [1] 10/16        first [16] 5/2 7/25 11/25
37/11 42/8 42/10 42/19   do  you  [4] 14/6 17/13   employee [1] 25/10         extent [1] 14/21           13/8 14/21 15/5 16/17
                          17/21 27/21              employees [1] 42/10                                   17/5 27/12 30/4 32/6
42/22 43/6                                                                    F
                         do you have [2] 9/20      employment [2] 8/13                                   33/20 41/9 43/7 43/14
Deloitte's [4] 15/2 17/2
                          29/23                     8/19                      fabricated [1] 26/7        46/9
25/5 37/14
                         Doctrine   [2] 29/18      end [5] 8/24 10/16         face [5] 10/1 40/17       First Circuit's [1]
demanding [1] 4/14                                                             44/13 47/7 47/21
                          29/20                     10/17 12/16 38/2                                     11/25
Department [1] 21/22
                         document [3] 16/17        enough [3] 9/4 23/15       fact [21] 10/19 11/3      first-person [1] 7/25
Deputy [5] 6/22 6/24                                                           14/9 17/21 17/25 18/10
                          16/22 40/17               28/6                                                fit [2] 27/1 27/8
37/13 37/17 37/21
                         documentation     [1]     enter [5] 26/10 27/5        19/23 20/22 22/9 22/9    five [11] 19/8 19/15
described [1] 6/3                                                              22/11 22/14 26/16
                          37/15                     34/16 38/21 46/24                                    19/21 20/16 20/18
despite [2] 37/13 37/14                                                        30/13 35/20 36/15
                         documents [1] 46/12       entered [6] 14/25                                     20/19 20/24 21/2 21/3
detail [5] 8/16 30/10                                                          39/20 40/6 40/7 44/21
31/3 32/4 35/19          does [11] 8/5 9/4 10/20    17/17 17/22 18/17 19/7                               21/4 21/4
                          13/12 13/18 22/10         20/9                       45/3                     five-year [8] 19/8 19/15
detailed [1] 37/15
                          22/11 26/18 29/17 33/8   entering [2] 21/12         factor [18] 8/15 8/23      19/21 20/16 20/18
details [2] 38/7 38/8                                                          9/2 9/3 9/12 9/22 9/23
                          46/21                     40/19                                                20/19 21/2 21/4
determination [2] 22/4                                                         17/19 17/19 22/21
                         doesn't [5] 7/20 27/1     entire [3] 11/4 15/3                                 fixed [1] 19/15
32/25
                          27/8 27/11 33/6           47/2                       22/22 22/24 23/6 23/19   flawed [2] 6/5 6/6
did [20] 8/22 14/9 17/1                                                        28/3 34/18 34/21 42/1
                         doing [1] 38/15           entirety [1] 20/11                                   flaws [1] 4/9
19/7 26/3 28/15 29/1
                                       1/13 3/11   entity [1] 14/22           factors [1] 27/25         flunks [1] 8/17
30/7 35/7 36/10 37/11 Dolan [23]
                          3/15 16/25 35/2 37/2     Escobar [2] 4/15 18/8      facts [9] 4/25 22/2       focus [1] 37/9
37/22 39/3 39/3 43/6
                          37/4 37/8 37/9 37/17     essentially [17] 5/5 7/5    27/21 29/13 33/9 36/11   follow [1] 14/24
44/15 46/16 46/16
                          38/9 38/10 38/15 39/4     7/8 10/1 10/21 10/25       36/16 36/19 39/20        followed [1] 14/23
46/21 46/23
                          41/22 42/4 42/6 43/13     11/17 11/23 13/25         factual [5] 7/10 7/13     following [1] 20/1
didn't [8] 11/7 14/8                                                           29/2 35/11 35/15
                          45/13 46/5 46/16 46/20    26/18 33/2 33/4 33/7                                force [2] 34/14 38/24
14/13 25/1 38/1 39/6
                          46/25                     36/15 41/6 44/5 47/18     factually [1] 34/7        foregoing [2] 6/11 49/3
44/19 45/10
                         dollar  [2] 39/11 39/15   establish [8] 9/4 22/20    fair [5] 6/7 19/1 21/21   form [1] 31/16
Diesenhaus [2] 1/18                                                            22/1 28/21
                         don't  [25]  7/7 13/19     23/10 23/12 27/23                                   formulations [1] 9/8
3/22
                          14/2 18/3 18/5 19/20      27/23 31/11 38/10         fake [1] 41/8             forth [5] 18/8 28/15
different [6] 4/13 5/5
                          24/22 28/19 29/9 29/9    established [3] 19/2       fall [4] 28/24 29/22       31/17 36/14 37/1
18/15 18/22 22/18
                          29/19 30/21 31/6 31/9     36/14 38/10                42/8 42/10               forward [1] 30/22
39/20
                          31/19 31/20 31/22        ether [1] 38/20            falls [1] 29/19           found [4] 13/20 27/7
digging [1] 38/5
                          31/23 34/3 34/5 35/1     Evans [3] 1/13 3/14        false [25] 5/13 6/24       27/10 27/14
direct [1] 38/6                                                                8/14 9/1 14/8 14/19
                          35/22 38/8 44/8 47/5      45/23                                               four [1] 19/22
direction [2] 29/5                                                             14/20 15/1 17/20 18/12
34/11                    done   [3] 5/17 32/3      even [7] 9/17 10/14                                  frame [1] 38/23
                          46/11                     10/16 14/14 20/21 44/2     19/4 23/5 26/6 27/4      framed [1] 10/2
disagrees [2] 5/20 25/4                                                        31/23 32/10 35/23
                         down [4] 6/9 15/17         44/18                                               fraud [11] 5/4 5/7 16/9
disclose [1] 43/6                                                              39/22 41/7 42/20 42/20
                          39/3 41/14               events [1] 10/8                                       17/7 17/16 18/12 18/16
disclosed [5] 30/21                                                            42/21 43/21 44/23
31/4 31/6 31/23 37/20    draft [1] 14/13           every [4] 12/16 19/22                                 26/19 39/21 40/13
                         draw   [5] 11/3 13/2       19/22 37/15                46/18                     46/10
disclosing [2] 43/3
                          13/19 40/6 47/13         everyone [4] 3/4 3/24      falsely [2] 12/11 16/6    fraudulent [9] 11/22
43/4
                         drawing [1] 16/23          48/2 48/4                 falsified [1] 34/23        12/7 18/19 19/4 23/9
disclosure [1] 42/25
                         drawn [4] 29/3 29/4       everything [1] 46/2        favor [2] 32/18 36/18      28/20 38/18 39/22
discontinued [1] 32/13
                          32/18 36/3               evidence [4] 20/17         FDA [2] 12/5 12/12         45/11
discovery [1] 19/24
                         driving [1] 38/24          35/21 35/21 35/22         feared [1] 25/24          fraudulently [5] 5/15
discussed [1] 40/8
                         duped [5] 6/11 6/12       evident [1] 40/17          fee [4] 39/16 40/25        22/16 26/9 26/21 27/4
discussion [1] 6/5                                                             43/13 43/14
                          7/10 7/11 7/14           ex [3] 5/9 12/1 13/6                                 front [6] 7/25 13/4
dismiss [10] 4/3 4/8
                         during [3] 8/12 8/19      exact [3] 16/24 35/7       fees [9] 39/9 39/10        14/20 42/14 42/18 47/6
4/18 10/2 10/16 14/1
                          11/4                      39/11                      39/13 40/1 40/3 40/11    FTCA [3] 5/4 5/22
16/6 23/11 32/17 47/2
                                                   exactly [9] 16/1 24/1       40/16 41/19 41/20         26/19
dismissal [1] 35/16      E                          30/10 34/1 37/9 38/25     feet [1] 16/7             fulfill [1] 26/25
dismissed [1] 47/3
                         each [2] 6/7 44/6          40/21 46/22 46/25         few [4] 4/17 4/21 6/10    full [2] 20/24 33/18
dismissive [1] 7/8
                                                                                                                               53


F       Case 1:13-cv-00907-APM
                    36/17 36/22 36/24 Document
                                         I can [3]63
                                                   13/1Filed
                                                        15/17 11/27/19    Page 53 of 57
                                                                  20/14 44/14         investigating [2]                      11/4
                          43/15                     23/2                      included [1] 39/15          11/20
fully [2] 11/5 25/1
                          harkens [1] 47/11        I can't [1] 23/1           including [3] 16/13        investigation [3] 10/11
fundamental [1] 4/9
                          has [12] 5/16 10/21      I did [1] 39/3              20/4 36/19                 12/21 12/23
further [4] 15/16 35/1
                          15/16 18/10 24/24        I didn't [1] 39/6          independence [1] 33/3      invited [1] 35/9
 43/9 45/13
                          26/16 27/4 32/20 36/6    I don't [3] 18/3 29/9      independent [4] 29/12      involve [1] 26/20
G                         38/9 38/10 46/10          34/5                       42/15 42/17 42/23         involved [1] 34/10
general [2] 11/12 23/4    have [67]                I don't have [1] 35/1      independently [1]          involving [1] 12/5
generally [1] 44/23       haven't [1] 30/20        I don't know [3] 19/20      42/23                     irrelevant [2] 28/17
get [12] 4/23 6/9 7/15    having [1] 32/10          30/21 47/5                indicate [1] 33/11          30/5
7/20 8/24 14/20 32/19     he [24] 7/21 7/23 7/24   I don't think [6] 13/19    indicated [1] 45/22        IRS [56]
33/12 44/16 44/19         8/19 8/22 22/7 22/7       14/2 28/19 29/9 29/19     indications [1] 12/14      IRS's [2] 8/15 37/14
45/10 48/3                22/8 22/13 25/4 26/18     44/8                      individual [1] 22/3        is [170]
getting [5] 43/22 43/23   26/22 37/11 38/2 39/5    I guess [1] 39/11          induced [6] 5/15 22/16     is there [1] 27/2
43/24 44/10 45/9          42/7 45/5 45/6 45/7      I have [7] 3/21 5/2 16/8    23/13 23/13 23/14         isn't [2] 27/12 37/23
give [1] 39/4             45/9 45/10 46/12 46/17    27/7 27/10 27/14 34/4      26/10                     issue [10] 9/21 19/23
given [3] 20/23 31/3      46/20                    I know [2] 23/8 23/11      inducement [13] 5/4         27/16 36/15 38/24
45/5                      He didn't [1] 45/10      I mean [14] 7/7 7/21        5/8 11/22 12/7 17/7        38/25 41/10 43/14
giving [4] 12/22 44/10    He's [1] 37/21            12/21 17/1 19/12 20/13     17/16 18/12 18/16 23/9     43/14 43/18
44/11 44/11               head [3] 6/22 13/6        21/20 25/3 27/17 28/2      26/19 38/18 39/21         issued [1] 4/17
glad [1] 5/1              24/16                     34/3 35/3 36/5 44/14       45/11                     issues [1] 16/13
global [1] 20/15          headquarters [1] 26/8    I should [2] 7/9 11/1      induces [1] 27/5           it [100]
go [4] 9/24 13/16 32/23   hear [3] 4/5 15/19       I think [45] 4/9 5/7 5/8   indulgence [2] 16/15       it's [39] 5/2 10/22
35/25                     43/15                     5/10 5/25 6/2 6/3 6/7      45/19                      10/24 12/5 13/3 13/11
goal [1] 34/22            heard [4] 38/15 41/22     6/19 8/12 9/6 9/16 10/1   infer [1] 41/17             13/14 13/15 13/18
goes [3] 24/23 24/24      46/15 46/20               11/10 12/15 12/17         inference [8] 11/3          13/19 15/1 15/13 15/14
33/15                     heavily [1] 34/10         16/10 17/8 17/10 18/25     12/18 13/1 29/3 36/2       16/22 17/18 18/11
going [7] 6/16 10/17      her [1] 16/2              19/1 19/10 20/11 21/13     40/5 40/22 47/13           19/15 21/21 22/22
12/7 21/6 30/2 34/7       here [8] 4/3 17/14        23/4 23/23 27/18 28/13    inferences [3] 32/18        23/15 23/16 23/23
41/12                     25/14 29/13 35/20         29/20 29/22 30/4 33/25     37/5 37/6                  24/22 28/2 28/3 28/6
gone [2] 22/7 36/13       35/21 39/7 46/11          35/3 35/22 35/24 40/5     influence [1] 23/7          30/22 32/17 33/20
good [8] 3/10 3/15        hidden [9] 31/18 39/9     40/18 41/9 41/14 43/8     influenced [1] 18/2         38/19 38/20 40/24 41/2
3/16 3/17 3/18 3/24       39/10 40/1 40/2 40/11     44/17 44/22 47/1 47/11    information [19] 6/23       41/3 41/3 42/12 43/23
15/23 15/24               40/17 41/19 43/14         47/12                      6/25 22/5 33/17 34/4       44/18 44/22
good morning [8] 3/10     hidden-fee [1] 43/14     I thought [1] 20/9          34/4 35/6 35/8 35/12      It's like [1] 43/23
3/15 3/16 3/17 3/18       hidden-fees [1] 40/11    I understand [2] 14/13      35/15 37/13 37/18         item [3] 41/7 41/7 44/7
3/24 15/23 15/24          him [2] 6/24 45/6         24/20                      37/22 38/6 40/12 43/4     items [1] 41/18
goods [1] 45/9            hired [1] 32/20          I want [4] 4/8 6/18 37/5    44/19 45/20 46/9          its [14] 6/12 10/14
got [7] 25/3 27/13 28/7   his [14] 6/22 8/1 8/13    42/2                      information-and-belief      11/18 12/12 14/18
34/17 34/20 40/23 48/2    8/19 14/17 22/11 24/16   I'd [5] 4/12 15/25 16/10    [1] 46/9                   14/19 15/12 17/2 23/20
gotten [1] 21/11          24/24 37/22 38/6 38/11    37/8 43/16                innocent [1] 34/8           33/3 37/12 42/24 44/7
govern [1] 11/13          38/24 42/4 46/12         I'll [5] 17/1 25/6 35/9    inquired [1] 16/3           47/7
government [27] 10/11     HOGAN [2] 1/19 3/19       39/4 45/23                inquiry [1] 17/16          itself [4] 29/11 30/7
11/2 11/4 11/15 11/17     hoganlovells.com [1]     I'm [18] 3/11 5/1 12/2     installation [2] 30/14      34/3 36/8
11/20 12/22 13/12         1/21                      12/21 15/16 17/4 22/10     32/11
                          holding [2] 29/10         25/9 25/11 26/15 27/12    instances [1] 30/7         J
13/20 14/3 17/24 20/21
20/23 21/1 21/22 22/14    29/11                     27/13 30/2 39/2 39/19     instructed [1] 28/25       Jim [3] 22/5 24/17
                          home [1] 30/18            43/15 45/18 45/18         instructive [1] 13/15       25/19
23/12 23/16 27/5 29/11
36/4 36/6 36/10 36/20     Honor [13] 3/5 3/10      I'm just [1] 27/13         intended [2] 19/2          Jonathan [2] 1/18 3/22
36/21 43/21 44/25         3/18 4/6 4/16 15/25      I'm sorry [7] 12/2 25/9     26/25                     Jr [1] 1/13
                          16/3 35/17 36/5 37/7      25/11 30/2 39/2 39/19     interested [2] 17/4        JUDGE [2] 1/11 26/16
government's [2]
12/19 23/19               38/13 38/19 42/25         45/18                      23/3                      Judge Lamberth [1]
                          Honor's [1] 30/5         I've [2] 9/7 48/2          interesting [3] 8/3 8/12    26/16
granted [1] 47/15
                          HONORABLE [2] 1/10       IBM [69]                    13/3                      judicial [1] 4/18
grounds [1] 4/7
                          3/2                      IBM's [13] 4/22 14/7       internal [3] 33/5 42/9     June [1] 20/4
guess [1] 39/11
                          hook [4] 20/24 25/23      15/7 16/6 20/15 24/6       47/7                      just [18] 12/15 12/24
H                         25/24 25/25               28/14 33/14 35/4 35/13    internally [1] 21/3         17/23 18/18 20/7 21/7
had [13] 16/7 21/11       hopefully [1] 36/14       39/17 42/19 42/22         INTERNATIONAL [2]           23/15 23/18 27/13 28/6
21/13 21/24 22/15 23/6    how [7] 7/25 8/22        idea [3] 35/5 40/16         1/6 3/6                    37/24 38/19 39/21 41/4
31/18 33/7 43/25 43/25    10/18 10/18 19/16         47/14                     interrupt [2] 16/25         41/18 46/8 46/15 47/17
45/1 45/7 47/15           27/16 30/11              identified [5] 16/19        39/19                     Justice [2] 18/8 21/22
Halliburton [1] 26/17     huh [1] 11/9              22/5 41/1 41/3 44/20      interrupted [1] 30/3
                                                   identifies [1] 16/17       intersection [1] 38/14     K
halves [1] 13/4           I                        identify [2] 27/2 30/23    intervene [2] 11/2         key [2] 4/22 34/21
hammer [1] 34/14
                          I accept [1] 17/3        impermissible [1]           12/20                     kind [5] 6/10 8/24
Hang [1] 24/10
                          I believe [7] 7/21 8/1    40/13                     intracorporate [3]          13/17 13/24 35/14
happened [4] 10/13
24/22 29/13 45/10          18/4 18/7 24/6 27/25    implied [2] 5/13 18/12      15/11 29/18 29/20         knew [1] 43/16
                           33/20                   important [3] 17/24        investigated [1] 13/13     know [19] 5/7 8/22
happy [6] 10/3 15/16
                                                                                                                              54


K       Case 1:13-cv-00907-APM
                    little [2] 3/25 4/1 Document   63 26/3
                                            25/15 25/19 Filed 11/27/19
                                                            26/6  37/8 37/9Page
                                                                            37/17 54
                                                                                  38/9of 57
                                                                                          next [1]                 8/11
                          LLP [2] 1/14 1/19          37/12 38/1 38/3 45/3      38/10 38/15 39/4 41/22    Ninth [1] 1/14
know... [17] 9/24 12/10
                          long [2] 19/7 35/25        46/16 46/21 46/23         42/4 42/6 43/13 45/13     NIXON [2] 1/14 3/12
 14/18 16/5 19/20 21/20
                          long-term [1] 19/7         McGrath [2] 25/21         46/5 46/16 46/20 46/25    nixonpeabody.com [1]
 23/8 23/11 24/22 30/21
                          longer [1] 4/1             38/21                     Mr. Evans [1] 45/23        1/16
 31/7 31/20 31/22 31/23
                          look [9] 11/24 19/10       me [23] 3/13 3/21 9/15    Mr. Kravitz [7] 24/4      no [14] 1/5 9/12 20/24
 32/19 38/1 47/5
                           28/13 30/16 32/22         9/19 9/22 12/24 15/19     24/16 24/23 24/24 25/1    24/6 29/9 31/5 32/12
knowledge [1] 31/4
                           35/24 40/20 41/24 42/8    17/5 18/23 23/9 23/20     25/2 25/4                 34/5 37/18 41/11 42/16
known [2] 10/10 21/18
                          looked [1] 15/9            24/21 25/13 25/22         Mr. Kravitz's [1] 24/17   43/9 43/10 47/17
knows [2] 10/12 36/5
                          lose [4] 9/15 9/17         25/24 29/14 29/25         Mr. McGrane [14] 8/1      nobody [2] 30/17
Kravitz [11] 6/21 24/4
                           17/13 29/18               32/17 32/24 37/8 39/3     18/1 25/12 25/13 25/15    30/18
 24/13 24/16 24/23
 24/24 25/1 25/2 25/4     lot [11] 6/5 16/11 25/14   43/17 44/4                26/3 26/6 37/12 38/1      not [85]
                           35/18 35/19 35/20         mean [18] 7/7 7/7 7/21    38/3 45/3 46/16 46/21     Note [1] 6/14
 25/18 37/23
                           35/20 35/21 38/17         12/21 17/1 19/12 19/16    46/23                     notebook [1] 43/17
Kravitz's [2] 24/17
                           46/15 48/2                20/13 21/20 25/3 27/11    Mr. McGrath [2] 25/21     noted [1] 16/21
 25/16
                          Louis [2] 1/13 3/11        27/17 28/2 29/18 34/3     38/21                     nothing [3] 16/7 40/2
L                         LOVELLS [2] 1/19 3/19      35/3 36/5 44/14           Mr. Schumm [5] 7/18       45/14
lack [1] 35/15            lower [1] 24/18            means [1] 47/17           24/25 25/6 25/9 25/11     notice [3] 11/6 11/21
lacked [1] 14/3                                      mechanical [1] 2/7        Ms. [12] 3/23 4/5 4/23    20/22
                          M                          mechanism [1] 32/11       15/20 17/5 20/20 22/19    notified [1] 21/23
lacking [1] 13/22
                          MACHINES [2] 1/7 3/7       meet [1] 29/1             39/2 43/11 44/4 46/7      notion [2] 24/3 47/8
lacks [1] 13/13
                          made [16] 5/16 10/10       meeting [8] 6/25 7/19     47/4                      notwithstanding [1]
laid [1] 10/22
                          11/1 11/8 12/11 12/24      7/23 8/6 16/20 26/5       Ms. Stetson [10] 3/23     14/14
Lamberth [1] 26/16
                          13/13 13/24 14/24 18/1     26/9 26/11                4/5 4/23 15/20 17/5       November [4] 6/15
largest [2] 15/8 28/9
                          33/19 34/6 38/20 42/13     meets [1] 33/15           22/19 39/2 43/11 46/7     16/22 37/25 49/7
last [6] 6/11 11/1 11/8
                          46/18 47/12                MEHTA [2] 1/10 3/3        47/4                      November 29th [1]
 20/7 20/8 46/15
                          main [1] 19/3              mention [1] 12/6          Ms. Stetson's [2]         16/22
late [1] 4/1
                          maintained [1] 12/12       mentioned [1] 42/6        20/20 44/4                now [4] 14/13 25/4
law [4] 3/12 3/19 9/19
                          make [14] 7/3 10/18        merit [5] 2/2 13/13       much [2] 20/23 43/11      42/15 44/1
 23/4
                          10/19 26/24 28/6 30/12     13/22 14/4 40/6           multiple [3] 4/7 8/17     nowhere [1] 42/13
lawsuit [4] 21/15 21/20
                          31/21 31/22 32/24 34/3     merits [1] 36/9           30/7                      null [1] 24/18
 21/21 21/23
                          35/12 42/2 44/8 46/12      merits-based [1] 36/9     my [13] 3/10 3/14 3/22    number [7] 10/21
ldolan [1] 1/16
                          maker [3] 7/9 7/11 7/13    met [1] 14/22             4/1 5/19 15/25 16/9       14/11 35/4 36/6 36/7
leading [1] 6/10
                          makes [3] 5/10 11/2        metric [4] 30/13 30/14    16/16 45/18 45/23         36/9 36/16
least [10] 5/17 5/19
                          41/11                      30/14 32/11               45/24 46/1 47/11          numbers [2] 14/9
 7/21 8/18 9/10 10/20
 11/21 19/15 30/23        making [3] 22/4 28/20      million [20] 7/1 14/11                              14/11
                          30/11                      17/11 19/6 21/25 24/25    N                         NW [3] 1/14 1/20 2/4
 44/18
                          manipulated [2] 30/11      25/6 25/7 25/23 25/25     name [4] 3/10 8/1 12/2
leave [1] 8/10                                                                                           O
                          34/24                      37/16 38/3 38/17 39/11    22/5
lectern [1] 3/8
                          manipulating [2] 32/9      40/20 44/6 45/7 45/8      names [1] 25/14           objection [1] 25/16
led [1] 45/6
                          34/12                      45/9 46/19                narrow [1] 13/20          objective [5] 5/12
left [4] 22/8 40/16
 42/14 42/18              many [3] 16/11 16/12       mind [1] 4/13             natural [1] 18/10         17/11 17/16 38/16
                          34/12                      minimum [3] 23/19         nature [1] 21/7           38/18
legal [2] 17/6 29/15
                          Marie [1] 33/24            25/23 29/3                nearly [2] 5/8 24/25      obligations [1] 36/1
legally [2] 28/16 30/5
                          Martinsburg [1] 32/14      misdated [1] 16/21        necessarily [1] 11/6      obvious [1] 30/15
lesser [1] 39/7
                          material [7] 5/17 6/1      misleading [1] 27/5       need [10] 7/3 7/8 7/12    obviously [3] 22/21
let [4] 9/19 15/19 17/5
                          12/11 23/16 23/18          missing [1] 22/11         9/14 17/21 17/25 18/3     29/12 36/5
 32/24
                          38/20 44/24                money [1] 38/17           18/5 39/4 41/10           occur [1] 39/3
let's [3] 4/21 4/21
 18/18                    materiality [27] 4/10      months [1] 4/17           needed [4] 14/18 40/7     occurred [1] 36/17
                          4/14 4/20 5/1 5/12 5/21    more [9] 5/12 9/12        42/10 42/20               Officer [6] 6/23 6/25
letter [2] 10/4 36/8
                          5/23 5/24 6/4 6/6 6/9      15/18 23/16 23/21         needs [3] 7/10 33/14      22/5 37/13 37/18 37/22
level [1] 24/18
                          6/18 10/7 13/17 13/18      23/23 35/21 47/4 47/14    46/12                     Official [1] 2/3
license [7] 8/16 30/14
                          16/13 17/6 17/10 17/15     morning [10] 3/10 3/15    negative [2] 20/6 20/12   Oh [1] 9/16
 40/3 41/13 45/22 47/9
                          18/9 23/5 23/10 23/21      3/16 3/17 3/18 3/24 4/1   negative-option [2]       okay [12] 4/3 10/5
 47/21
                          23/23 38/12 38/14          15/23 15/24 16/1          20/6 20/12                15/21 18/5 25/6 27/15
licenses [16] 40/7
                          38/23                      most [3] 8/12 15/14       neither [2] 9/9 9/10      30/1 31/10 31/15 32/1
 40/13 43/18 43/19 44/2
 44/10 44/16 44/20        materials [1] 43/17        47/12                     net [4] 43/19 45/9 47/9   34/25 45/12
                          matter [4] 17/6 20/24      motion [10] 4/3 4/8       47/16                     omission [1] 18/19
 44/25 45/4 45/5 45/20
                          38/8 49/4                  4/17 10/2 10/15 14/1      net-new [4] 43/19 45/9    once [3] 6/15 6/15 24/5
 47/15 47/16 47/18
                          matters [2] 4/1 28/19      16/5 23/11 32/17 47/2     47/9 47/16                one [22] 4/14 4/15 5/5
 47/21
                          may [8] 9/6 15/18          motion-to-dismiss [1]     never [6] 8/10 26/25      5/8 7/9 7/16 8/25 11/16
lies [1] 47/23
                          16/25 19/23 21/13          23/11                     40/14 43/5 44/24 45/21    12/9 16/5 27/25 28/2
like [9] 4/13 11/13
                          32/15 35/16 45/16          move [2] 6/4 19/3         new [18] 14/25 19/7       28/9 28/20 33/1 35/6
 15/25 16/10 16/15 25/3
 29/15 37/8 43/23         maybe [6] 5/19 7/23        Mr. [53]                  34/15 34/16 43/19         37/16 39/25 42/18
                          22/10 24/21 32/17          Mr. Cimino [2] 3/13       43/22 43/24 44/2 44/10    44/14 47/4 47/7
limited [1] 33/9
                          32/22                      3/17                      44/10 44/11 44/11         only [7] 7/5 12/12 33/9
line [9] 28/24 32/16
 33/12 41/7 41/7 41/18    McGrane [17] 8/1 18/1      Mr. Dolan [21] 3/15       44/16 44/20 45/5 45/9     40/5 40/10 40/22 47/12
                          22/5 24/17 25/12 25/13     16/25 35/2 37/2 37/4      47/9 47/16                open [1] 30/16
 42/8 42/10 44/7
                                                                                                                            55


O       Case 1:13-cv-00907-APM         Document
                    party [2] 11/18 18/16         63 24/7
                                           14/14 14/16 Filed 11/27/19
                                                           33/14         Page
                                                                 questions      55 of 57
                                                                           [5] 15/16   report [1]                 38/6
                           passed [1] 47/8             possession [1] 46/13      37/19 38/4 38/13 43/9Reporter [4] 2/2 2/2
opinion [2] 4/16 11/25
                           passing [1] 40/11           possible [3] 6/1 13/19    quick [1] 46/8        2/3 2/3
opportunity [2] 39/5
                           passthrough [2] 41/4        47/22                     quite [1] 12/17      represent [1] 34/7
43/16
                           44/21                       potentially [1] 22/1      quoted [1] 4/16      representation [1]
opposing [2] 16/2 36/2
                           past [1] 14/1               PowerPoint [1] 16/19                            10/1
opposition [6] 7/22 8/8                                                       R
15/5 16/13 42/5 42/12      patience [1] 4/2            practices [2] 37/14                            representations [4]
                           PAUL [3] 1/3 3/6 3/11       37/14                  raised [1] 43/13         9/2 12/10 12/23 46/23
opted [1] 19/5
                           pay [4] 20/21 22/15         precedence [1] 9/7     rational [2] 17/23      represented [1] 41/20
option [5] 19/5 19/13                                                          17/23
                           40/7 41/6                   precisely [2] 24/2                             representing [1] 3/19
19/14 20/6 20/12
                           paying [2] 41/17 45/6       30/10                  re [1] 11/18            require [3] 13/25 37/15
options [1] 10/21
                           payment [7] 10/21           predicates [1] 39/25   re-affirm [1] 11/18      44/4
ORAL [1] 1/10
                           10/22 11/1 11/8 39/16       premise [2] 17/1 17/3  reach [1] 11/7          respect [5] 10/7 16/13
order [4] 3/3 14/1
                           39/22 39/23                 present [5] 14/8 14/9  read [5] 19/16 19/20     28/14 32/4 36/20
14/19 42/20
                           payments [1] 19/13          17/2 36/17 42/21        19/25 26/15 47/7       respond [2] 39/5 43/15
original [1] 24/4
                           PEABODY [2] 1/14            presentation [3] 16/1  reading [2] 19/1 35/18 response [11] 28/22
originally [2] 10/17
                           3/12                        16/20 39/22            real [1] 32/19           30/4 30/25 39/17 40/24
39/12
                           penalties [3] 41/12         presentations [1] 48/2 reality [1] 30/13        41/2 41/8 41/9 44/3
other [12] 4/15 4/18
                           44/21 47/8                  presented [11] 6/23    really [3] 16/7 41/4     47/9 47/11
5/11 5/22 6/7 10/6
                           penalty [14] 19/6 19/6      14/11 14/23 16/18       41/4                   responses [1] 28/12
17/15 18/22 20/5 22/2
                           24/25 25/7 25/23 25/25      20/13 20/18 24/12 26/7 Realtime [1] 2/3        responsible [3] 6/21
26/22 33/5
                           32/7 39/14 41/5 41/10       28/16 43/7 46/17       reason [5] 6/6 9/13      22/3 40/19
otherwise [2] 27/6                                                             12/10 17/22 30/15
                           45/2 45/4 45/6 45/7         presenting [3] 26/21                           rest [1] 16/12
41/5
                           people [2] 26/23 40/19      33/18 42/23            reasonable [3] 40/5     restatement [1] 29/23
our [17] 4/8 6/3 10/2                                                          40/22 47/13
10/15 14/16 20/15 22/2     performing [1] 11/18        presiding [1] 3/3                              rests [1] 24/3
                           performs [1] 37/16          Presumably [1] 31/2    reasons [2] 36/7 36/10 result [7] 19/4 26/9
22/8 23/23 23/24 24/1
                           perhaps [1] 7/24            presume [1] 44/5       rebuttal [1] 15/19       26/10 34/20 36/3 36/3
30/9 30/15 32/4 36/1
                           period [2] 20/1 40/8        principal [6] 28/3 28/7recent [1] 26/17         42/24
36/18 36/18
                           permissible [2] 12/19       28/19 29/7 29/16 29/21 recommendations [1] results [15] 6/16 14/23
out [12] 5/9 8/8 10/22                                                         32/20
                           46/10                       principles [1] 4/13                             17/2 24/5 24/12 26/7
19/5 21/6 21/11 29/11
                           permissibly [1] 13/2        probably [1] 21/21     record [3] 3/9 10/4      30/11 31/8 32/6 32/9
29/11 34/23 35/21
                           permit [1] 11/15            proceed [1] 14/1        49/3                    33/21 34/13 34/24
36/19 40/1
                           person [2] 6/21 7/25        proceedings [4] 1/10   recorded [1] 2/7         36/21 46/18
outline [1] 30/15
                           Petratos [2] 12/1 12/4      2/7 48/7 49/4          reduces [1] 41/14       retired [1] 22/7
outset [1] 19/2
                           phone [1] 33/5              produced [3] 2/7 31/14 refer [2] 16/16 23/25   retirement [1] 22/11
over [3] 6/22 19/13
                           photographs [1] 14/10       44/24                  referenced [1] 35/7     retreating [1] 38/15
41/12
                           phrase [1] 35/8             product [3] 12/8 12/13 refers [1] 11/14        retroactive [1] 47/17
overruled [2] 25/1
                           pick [1] 37/22              30/22                  reflect [2] 6/7 13/12   return [1] 48/6
25/15
                           picture [1] 33/18           professional [1] 15/8  reflected [1] 43/20     review [2] 16/20 19/3
overtakes [1] 5/21
                           piece [1] 22/7              promise [2] 26/23      reflecting [1] 23/6     right [41] 6/2 7/18 9/18
overusing [1] 41/13
                           place [2] 16/1 34/19        26/25                  Registered [1] 2/2       12/7 12/25 13/10 13/21
own [3] 4/18 28/14
                           placed [1] 16/6             promised [1] 39/13     regulations [1] 11/15 14/5 18/11 18/15 20/12
37/14
                           plaintiff [4] 1/4 1/13      proof [1] 23/24        rejected [5] 6/14 24/5 20/14 21/16 22/13
P                          3/14 4/22                   proposed [1] 25/5       24/13 24/24 37/24       22/14 23/13 24/2 24/18
                           plaintiff's [3] 4/10 5/20   proposition [2] 22/23  rejection [1] 24/17      27/10 27/14 27/19
P-e-t-r-a-t-o-s [1] 12/4
                           15/19                       29/24                  rejections [1] 38/1      27/23 28/14 31/11 32/5
p.m [1] 48/7
                           plaintiffs [1] 8/9          prospective [3] 39/16  rel [3] 5/9 12/1 13/6    32/8 33/12 35/13 35/16
page [4] 10/15 11/14
15/5 19/25                 plan [2] 4/22 10/21         39/16 45/21            related [1] 17/9         36/13 36/18 36/25
                           plausible [2] 24/22         protocol [1] 31/9      relationship [5] 5/3     38/19 42/11 45/5 45/15
paid [1] 44/1
                           47/22                       provide [1] 23/2        17/6 23/20 29/17 34/9 45/25 46/4 47/10 47/24
pain [1] 34/13
                           play [1] 13/18              provided [5] 31/3      Relator [8] 3/11 6/20    48/1
paragraph [29] 7/16
                           played [1] 7/25             33/22 40/14 44/24       13/6 13/25 14/17 14/24 rise [2] 3/2 48/5
8/4 8/5 8/11 8/25 8/25
                           pleading [3] 35/5 36/1      45/21                   46/10 46/11            RMR [2] 49/2 49/8
16/17 17/12 24/1 24/8
24/11 24/12 25/21          46/9                        public [1] 34/4        Relators [1] 8/9        Rob [1] 3/21
28/23 28/25 30/9 33/20     please [3] 3/3 3/4 3/8      purportedly [1] 14/18  relevant [3] 7/5 20/22 Robert [1] 1/19
                           pled [4] 9/17 15/13         purpose [2] 34/15 44/7  38/9                   role [2] 13/18 33/8
33/23 34/2 35/7 35/8
35/11 42/6 42/7 42/8       28/14 40/12                 purposes [9] 4/20 5/11 relied [1] 9/1          Room [1] 2/5
                           plus [1] 21/24              9/9 10/2 29/8 29/16    remain [1] 20/3         rule [1] 4/15
45/19 45/22 47/5 47/6
                           point [15] 5/10 8/8         38/18 42/15 47/2       remains [1] 19/18       run [1] 13/25
paragraphs [12] 6/19
                           9/20 10/6 20/14 20/20       put [4] 16/12 20/21    remember [2] 39/10
7/2 7/6 8/25 16/24 26/1                                                                               S
                           27/21 28/21 30/4 34/13      30/21 34/19             46/1
35/24 38/11 41/24
41/25 44/22 47/1           35/10 36/15 37/7 44/4                              render [1] 14/19        safe [1] 15/1
                           46/17                       Q                      renegotiation [1] 27/3 said [6] 17/12 25/4
part [6] 8/11 13/8 13/9
14/3 23/23 23/24           pointed [1] 39/25           question [12] 5/2 5/21 renew [1] 8/16           27/18 41/5 42/7 45/5
                           points [4] 35/4 42/2        15/3 22/18 28/18 28/23 renewal [2] 19/8 36/13 same [11] 5/5 5/8 6/6
particular [3] 32/23
                           42/3 46/8                   29/14 29/15 30/5 32/21 renewed [4] 10/14        11/11 13/5 13/5 16/1
43/18 47/9
                           porridge [1] 32/7           42/25 47/4              10/25 19/21 19/22       37/24 38/25 41/15
parties [3] 13/4 20/2
21/5                       position [6] 7/4 7/5        questioning [1] 38/5 repeated [1] 15/6          46/25
                                                                                                                                56


S       Case 1:13-cv-00907-APM        Document
                    simply [3] 9/11 30/12          6319/17
                                          starts [1]    Filed 11/27/19    Page
                                                                  36/12 40/20    56 of 57
                                                                              41/10     9/22 15/12 18/15 24/3
                            38/4                     state [3] 3/9 12/2 35/23    44/13                     25/8 26/13 39/7 39/7
sat [1] 39/3
                           since [3] 32/17 35/9      stated [1] 16/8            taken [1] 36/20            39/21 39/23 40/1 44/4
satisfied [2] 18/10
                            43/13                    statement [15] 14/7        taking [1] 34/10          there [28] 4/7 7/10 7/20
 18/25
                           single [2] 12/16 19/21     14/8 15/2 16/2 18/13      talk [1] 38/7              8/7 9/6 12/9 14/8 15/6
satisfies [1] 22/6
                           single-year [1] 19/21      18/19 19/4 23/22 26/3     talked [2] 31/18 44/17     18/21 18/24 22/13 26/2
satisfying [1] 36/1
                           sitting [1] 32/13          26/4 27/4 28/20 35/13     talking [11] 5/11 5/12     27/2 30/17 30/18 32/6
savings [1] 19/5
                           situation [1] 11/5         41/25 43/21                6/16 12/17 19/9 34/1      32/12 35/21 36/9 36/16
say [27] 6/4 7/9 7/15
 7/23 8/5 11/1 15/1 15/4   Smartphone [1] 37/23      statements [5] 8/7          37/4 38/21 41/22 46/23    36/19 37/7 39/18 40/6
                           so [56]                    14/20 15/14 17/20          46/25                     41/11 42/3 43/9 47/14
 18/18 19/11 23/15 24/1
 24/8 24/9 24/11 24/15     So I think [1] 39/18       44/23                     talks [2] 43/2 43/3       there's [13] 5/9 15/15
 28/1 28/23 28/25 30/2     So this CETAM [1]         STATES [2] 1/1 1/11        team [1] 20/15             17/13 25/13 32/16
                            10/10                    stenography [1] 2/7        telling [1] 43/23          35/18 35/19 35/20
 32/21 32/24 34/22
 37/23 43/5 46/15 46/20    So this is [1] 35/14      Stetson [12] 1/18 3/19     tendency [2] 18/10         35/21 36/6 40/2 40/10
                           so-called [1] 47/20        3/23 4/5 4/23 15/20        23/6                      42/16
saying [4] 12/22 27/12
 34/3 35/10                software [3] 30/17         17/5 22/19 39/2 43/11     term [2] 19/7 20/2        therefore [2] 16/8 22/6
                            41/13 44/11               46/7 47/4                 terminate [2] 11/16       these [25] 4/12 6/23
says [18] 7/24 8/11 9/1
 9/11 12/9 13/7 19/17      sold [3] 43/19 44/1       Stetson's [2] 20/20         11/17                     9/1 9/9 12/10 21/16
                            47/16                     44/4                      terminated [1] 19/19       26/6 29/22 30/7 30/11
 24/12 25/6 25/21 26/3
 26/22 33/20 33/24 36/8    sole [2] 34/15 40/11      still [4] 11/10 14/6       terms [7] 5/12 9/19        31/18 38/4 39/13 41/18
 42/9 44/9 44/12           solicitation [1] 11/12     14/14 15/1                 11/12 11/12 19/12         42/20 42/21 43/25
                           some [13] 5/5 5/20 9/6    straight [2] 19/20          22/20 30/22               44/10 44/23 44/25 45/3
scared [2] 8/14 8/21
                            15/18 28/6 31/13 31/17    39/22                     terrible [1] 46/18         46/18 46/23 47/20
scheme [2] 10/22
                            33/5 33/5 37/4 38/9      straightforward [1]        test [1] 32/22             47/23
 34/19
                            38/13 47/14               29/15                     tests [1] 8/17            they [48] 5/4 5/5 7/8
Schumm [8] 7/17 7/18
 8/5 8/13 24/25 25/6       somebody [3] 25/3         strand [1] 40/10           Texas [1] 32/14            7/12 7/15 7/22 9/2 9/13
                            26/20 43/23              strayed [1] 42/4           than [7] 4/1 18/22         9/15 9/16 11/5 11/6
 25/9 25/11
                           someone [2] 5/15 5/16     Street [2] 1/14 1/20        23/17 23/21 23/23 33/5    12/23 14/10 14/13
seated [3] 3/3 3/4 3/13
                           Somerville [1] 33/24      stuff [1] 44/10             47/15                     14/25 15/4 17/8 19/5
second [2] 13/9 44/1
                           something [11] 4/16       subject [2] 35/16 45/1     thank [16] 3/25 4/2 4/6    22/15 26/24 26/25
section [1] 19/25
                            5/15 5/16 6/1 23/16      subjective [4] 17/14        15/20 15/22 37/2 37/3     30/21 31/6 31/23 32/21
see [5] 5/11 7/25 10/15
                            26/23 30/2 38/19 39/4     17/22 18/21 18/24          43/11 43/12 45/14         32/21 34/13 34/14
 11/13 40/21
                            41/3 43/22               subsequently [1]            45/23 46/5 46/6 47/24     34/16 34/17 34/19
seems [6] 9/14 11/7
                           somewhere [1] 32/13        10/12                      47/25 48/1                34/20 34/23 34/24 35/5
 18/22 23/20 29/14
                           soon [1] 48/3             substantial [18] 5/18      thank you [11] 3/25        39/13 39/14 39/20
 32/16
                           sorry [9] 3/25 12/2        8/15 8/22 9/2 9/3 9/12     4/2 4/6 15/20 37/3        40/21 40/22 40/23 41/5
seen [1] 9/7
                            25/9 25/11 30/2 39/1      9/22 10/3 17/19 17/19      43/12 45/14 46/5 46/6     41/5 43/25 43/25 44/15
sense [4] 4/19 5/19
                            39/2 39/19 45/18          22/21 22/22 22/24          47/25 48/1                47/1
 5/20 9/20
                           sort [5] 7/22 26/15        23/19 34/18 34/21         Thank you very much       they'll [2] 32/22 32/24
sentence [3] 13/5 13/8
                            36/11 39/6 40/10          35/25 42/1                 [1] 43/11                they're [7] 5/8 8/8
 13/9
                           sought [1] 8/10           such [3] 27/5 42/16        Thanks [1] 48/4            28/20 38/9 44/1 44/2
separately [1] 29/1
                           speak [1] 35/5             45/20                     that [375]                 47/17
September [4] 1/6 6/15
 19/17 37/25               speaking [2] 16/24        sudden [1] 25/6            that's [39] 4/15 6/2      They've [1] 9/17
                            18/8                     suggest [1] 33/7            8/16 9/17 13/7 18/11     thing [10] 5/15 8/3
seriously [1] 12/23
                           speaks [2] 19/12 23/4     suggested [1] 42/10         18/12 18/14 18/22         10/6 38/20 38/21 38/25
servers [1] 32/12
                           specific [6] 16/4 23/1    suggestion [1] 32/25        19/16 19/21 20/14         41/15 41/20 42/16
service [1] 47/17
                            28/18 28/22 36/21        suggestions [1] 28/7        20/17 21/1 21/19 23/13    46/15
services [2] 15/9 45/10
                            36/22                    Suite [1] 1/15              24/6 25/8 25/17 27/22    things [6] 4/12 4/18
set [2] 34/23 36/25
                           specifically [8] 16/16    superior [1] 24/24          27/25 28/20 28/21         4/21 12/9 38/9 42/19
sets [1] 14/17
                            16/19 17/12 23/25 26/3   supplement [1] 10/3         29/12 34/1 36/23 40/14   think [65]
setting [1] 22/24
                            33/24 34/6 46/11         supplemented [1] 7/22       41/7 41/13 43/8 43/10    Third [1] 11/24
several [1] 41/22
                           specify [1] 44/18         support [3] 44/11           43/19 43/21 44/12        Third Circuit's [1]
shall [1] 20/3
                           spent [1] 37/4             45/20 47/17                45/10 45/11 45/22 46/4    11/24
share [1] 37/12
                           spreadsheet [1] 31/17     supports [1] 47/7           46/13                    Thirteenth [1] 1/20
short [1] 12/21
                           stage [3] 23/11 36/1      suppose [1] 42/16          their [12] 7/22 10/1      this [92]
shortly [1] 11/1
                            36/23                    supposed [1] 32/7           15/4 15/5 26/21 26/23    Thomas [1] 18/8
should [8] 7/9 11/1
 32/18 36/2 36/3 36/11     stand [4] 15/17 15/18     suppressed [1] 33/21        26/24 30/19 30/24        thoroughly [1] 13/12
                            23/9 36/18               Sure [4] 4/24 12/4          40/24 41/2 41/8          those [21] 4/10 5/3 7/1
 36/24 47/3
                           standard [3] 4/15 18/7     15/21 28/11               them [11] 4/14 6/7 7/20    7/5 8/15 10/4 14/23
show [7] 7/8 7/11 9/14
                            38/16                    surreptitious [4] 40/2      8/18 15/17 20/21 32/21    26/1 26/5 27/1 27/8
 20/17 27/22 33/25
                           standards [1] 4/14         40/2 40/18 47/21           44/1 44/1 44/2 47/16      29/2 33/21 35/6 35/25
 35/13
                           standpoint [1] 17/11      survey [1] 26/18           then [8] 9/14 15/3         36/19 38/1 39/20 40/7
showing [1] 7/13
                           stands [1] 22/23          switch [1] 44/5             15/15 16/23 24/15 25/5    41/19 44/16
sic [2] 19/17 25/21
                           start [6] 6/4 10/25                                   32/24 39/14              thought [3] 14/3 20/9
sign [2] 23/14 25/6                                  T
                            11/23 15/25 35/7 37/5                               theoretically [1] 6/1      21/11
signed [4] 6/25 20/13
                           started [3] 5/1 16/2      table [3] 3/13 3/21        theories [2] 18/22        threat [1] 14/24
 20/19 22/7
                            17/4                      13/25                      39/21                    three [2] 12/13 31/17
significant [1] 12/17
                           starting [2] 3/25 16/16   take [6] 14/6 33/8         theory [14] 5/4 5/22      through [12] 12/16
similar [2] 5/10 12/6
                                                                                                       57


T       Case 1:13-cv-00907-APM
                    unusual [1] 30/23 Document  63 20/23
                                         weight [1] Filed 11/27/19   Page
                                                             wishes [1] 39/5 57 of 57
                           up [8] 12/16 14/17 15/9   welcome [2] 3/17 3/23 within [3] 27/3 29/22
through... [11] 14/25
                           15/18 19/18 20/3 37/22    well [10] 13/3 17/13     46/12
 26/2 28/15 30/9 35/18
                           47/18                     19/23 21/19 21/20 24/8 without [3] 5/23 5/24
 35/24 38/11 40/8 41/24
                           upon [4] 9/1 12/23        32/19 33/4 36/5 43/8     38/4
 44/23 47/8
                           35/14 45/20               went [6] 4/1 6/22 6/22 witness [1] 7/25
throughout [1] 34/12
                           urge [2] 39/1 41/24       21/5 24/16 31/12        word [2] 34/11 41/10
time [10] 11/4 12/24
 19/13 21/16 32/20 37/4    US [1] 1/19               were [37] 8/15 9/2 11/5 words [3] 5/22 17/15
 40/8 40/20 43/14 44/2     use [2] 34/14 43/16       11/6 12/11 14/23 16/24 20/5
                           used [4] 34/11 35/11      24/12 26/7 30/2 30/12 world [3] 15/9 28/10
times [2] 34/12 41/22
                           39/20 43/24               31/4 31/6 31/12 31/23 32/19
title [1] 16/20
                           user [3] 30/14 32/10      32/12 32/12 33/21       worth [1] 45/9
titled [1] 49/4
                           32/11                     37/20 40/1 40/3 40/14 would [35] 3/8 7/15
today [1] 29/25
                           users [1] 32/12           40/17 40/17 40/18        9/16 9/24 10/3 10/6
told [5] 28/23 33/12
 33/13 42/7 45/3           using [4] 30/17 44/2      40/21 40/22 41/18        13/16 16/15 17/24
                           47/14 47/19               41/19 42/3 43/19 44/23 18/17 19/6 20/6 21/10
Toll [2] 1/19 3/21
                                                     44/25 45/1 45/20 47/8 21/22 23/8 23/22 23/25
too [2] 32/8 42/2          V                         47/23                    25/22 25/24 25/25 27/6
took [1] 12/22
                           vacation [3] 6/22 24/16   weren't [3] 12/11 26/5 27/24 28/1 29/22 33/7
top [1] 41/14               24/23                    30/21                    34/22 35/17 36/16
topic [1] 23/2
                           value [1] 44/13           West [1] 32/14           36/22 39/13 40/20
touch [1] 39/6
                           vehicle [1] 21/8          West Virginia [1] 32/14 41/20 44/4 45/4 45/5
towards [1] 35/25
                           verb [1] 23/13            Westrick [1] 5/10       wouldn't [2] 39/14
transcript [3] 1/10 2/7
                           versus [2] 3/6 26/17      what [65]                41/5
 49/3
                           very [11] 5/8 8/14        what's [7] 5/2 25/20    written [1] 30/22
transcription [1] 2/7       11/21 11/23 14/10        30/25 39/17 39/17 44/3 wrongdoing [1] 11/6
tried [1] 46/1              35/11 35/25 39/15 43/2   47/9
trio [1] 8/24               43/5 43/11                                       Y
                                                     Whatever [1] 41/15
true [3] 10/24 19/16
                           view [8] 5/3 13/16 14/6   when [15] 4/12 4/17     yeah [2] 23/8 32/24
 21/19
                            17/5 20/22 20/25 33/2    6/9 6/17 15/18 16/9     year [15] 6/11 12/16
truing [1] 47/18            38/18                    22/6 30/16 32/6 33/25 19/8 19/15 19/21 19/21
truth [1] 47/14
                           violation [1] 39/8        34/3 43/2 43/24 44/2     20/7 20/8 20/16 20/18
turn [2] 6/18 11/15
                           Virginia [1] 32/14        47/20                    20/19 21/2 21/4 21/7
twice [5] 6/14 24/5
                           void [1] 11/23            where [16] 5/14 6/20     37/16
 25/4 42/6 42/7
                                                     11/5 14/2 16/9 17/4     years [8] 11/25 19/13
two [13] 4/9 4/12 4/13     W                         21/5 22/6 24/1 37/7      19/14 19/22 20/24 21/3
 4/22 5/3 13/4 13/4 27/8
                       waited [1] 24/15              40/25 42/3 42/7 44/17 21/4 26/18
 28/12 31/17 39/20     waive [2] 39/13 39/13         44/18 46/17             Yes [5] 7/12 8/2 18/14
 42/19 46/8            waived [3] 19/6 41/21         where's [1] 44/15        27/20 41/2
type [2] 5/22 9/21     45/4                          wherever [1] 32/14      yet [2] 6/1 34/5
typically [2] 17/15    want [5] 4/8 6/18 37/5
 26/20                                               whether [18] 9/21 10/7 you [130]
                       42/2 43/14                    15/4 17/18 19/20 21/15 you know [1] 14/18
U                      wanted [1] 34/16              22/20 28/16 30/6 31/21 you'd [1] 21/23
                       warehouse [1] 32/13           31/22 31/23 32/25       you're [9] 5/12 24/21
U.S [4] 2/4 5/9 11/25
                       was [108]                     34/18 38/19 38/20        37/8 40/16 42/18 43/22
13/6
                       Washington [6] 1/5            38/23 47/5               43/23 43/24 44/9
U.S.'s [1] 13/7        1/15 1/20 2/5 3/12 26/8       which [32] 4/17 6/19    you've [6] 25/3 27/13
Uh [1] 11/9
                       wasn't [7] 12/21 14/7         7/16 8/12 9/1 10/11      27/18 28/7 31/3 40/25
Uh-huh [1] 11/9        42/22 42/22 44/6 45/6
ultimately [1] 13/17                                 11/14 13/11 14/22 16/3 your [44] 3/5 3/9 3/10
                       46/2                          16/17 17/5 18/15 19/7 3/18 4/2 4/6 4/16 4/18
under [10] 5/4 5/22
                       way [9] 5/6 6/3 13/23         20/12 26/18 29/1 29/2 5/3 7/4 7/4 13/16 14/14
6/13 11/19 29/4 29/17
                       14/17 15/8 19/8 22/17         29/15 31/16 31/18        15/25 16/3 16/23 17/1
29/19 29/21 35/23
                       32/22 35/25                   34/15 35/12 36/18        17/5 17/17 20/22 20/24
38/17
                       ways [1] 11/16                37/15 37/19 40/13 41/3 23/14 24/3 27/17 27/18
underlie [1] 30/24
                       we [67]                       42/7 42/19 42/22 47/12 28/18 28/22 29/8 30/5
underlying [3] 30/20
                       we believe [1] 36/24          while [1] 10/24          30/25 31/4 32/18 33/2
37/19 43/6
                       We don't [1] 35/22            who [10] 8/21 8/21       33/6 35/17 36/5 37/7
underneath [1] 38/5
                       we'll [2] 4/5 48/3            16/8 18/1 22/3 22/5      38/13 38/19 39/17
understand [4] 10/20
                       we're [15] 3/25 4/3           22/6 24/24 26/23 33/24 42/25 44/3 47/9 48/1
14/13 24/20 33/14
                       4/12 6/16 12/17 19/9          who's [2] 7/19 25/4     Your Honor [13] 3/5
undertaken [1] 34/16   23/11 35/5 36/24 38/21        whom [1] 26/6            3/10 3/18 4/6 4/16
Undeterred [1] 24/15   42/15 44/10 44/11
unfortunately [1] 42/3 44/11 46/22                   why [7] 7/20 7/21 16/9 15/25 16/3 35/17 36/5
UNITED [2] 1/1 1/11                                  18/5 19/11 22/6 36/10 37/7 38/13 38/19 42/25
                       we've [7] 4/7 31/18           will [7] 3/14 10/22     Your Honor's [1] 30/5
unknown [1] 21/17      34/11 36/13 36/14
unless [6] 14/25 19/16 36/25 44/17                   20/17 32/21 32/21
                                                     32/23 46/15             Z
19/18 35/1 38/8 46/10
                       weeks [1] 24/23               William [5] 1/13 2/2    Zaremba [4] 2/2 49/2
until [4] 11/7 24/16
                       weigh [1] 10/18               49/2 49/7 49/8           49/7 49/8
42/12 48/6
